Title: Enclosure: [Expenditures], 15 December 1793
From: Hamilton, Alexander
To: Speaker of the House of Representatives


For Discharging Warrants Issued by the Late Board of Treasury.










1792,
October 12. To Henry Knox, assignee of Michael Hillegas, for the amount of a warrant No. 485, dated the 9th, May 1789, drawn by the late board of Treasury on William Imlay receiver of continental taxes for the state of Connecticut, Warrant No. 2156
33.33


Payments for the Support of the Civil List.





To the President of the United States, on Account of his Compensation.




1792.
January
3.
Warrant No.
1422
2,000.  






20.
do.
1492
1,000.  





February
13.
do.
1531
1,000.  





March
2.
do.
1571
1,000.  






31.
do.
1604
1,000.  





April
9.
do.
1667
1,000.  





May
1.
do.
1719
2,000.  






23.
do.
1787
1,000.  





June
6.
do.
1825
1,000.  






18.
do.
1842
1,000.  





July
2.
do.
1879
2,000.  






11.
do.
1927
500.  





October
8.
do.
2144
3,000.  






20.
do.
2177
1,000.  





November
6.
do.
2212
2,000.  






29.
do.
2264
1,000.  





December
19.
do.
2313
 1,000.  










22,500.  






To the Vice President of the United States, on Account of his Compensation.




1791,
December
23.
Warrant No.
1375
1,000.  




1792,
February
7.
do.
1522
1,000.  





April
7.
do.
1657
1,000.  






21.
do.
1700
1,000.  





August
15.
do.
2012
1,000.  





December
11.
do.
2295
  340.  










 5,340.  










27,840.  



Judiciary Department.













For compensations to the Judges, the Attorney General, the Marshals, including Jurors Witnesses and certain contingent expenses, the district Attornies, the Clerks of the several Courts, and for the expense of keeping prisoners, committed under the authority of the United States.







To John Jay, Chief Justice of the United States.




1792,
January
3.
Warrant No.
1421
1,000.  





April
2.
do.
1619
1,000.  





August
7.
do.
1996
1,000.  





October
29.
do.
2192
 1,000.  










4,000






To James Iredell, one of the Associate Judges of the Supreme Court.





January
4.
Warrant No.
1425
875.  





April
4.
do.
1634
875.  





July
5.
do.
1905
875.  





October
9.
do.
2149
  875.  










3,500






To John Blair, one of the Associate Judges of the Supreme Court.





January
5.
Warrant No.
1433
875.  





April
5.
do.
1646
875.  





July
5.
do.
1904
875.  





October
3.
do.
2129
  875.  










3.500






To James Wilson, one of the Associate Judges of the Supreme Court.





January
5.
Warrant No.
1434
875.  





April
4.
do.
1643
875.  





July
3.
do.
1893
875.  





October
2.
do.
2118
875.  










3,500






To Thomas Johnson, one of the Associate Judges of the Supreme Court.





February
14.
Warrant No.
1532
1417.11





April
24.
do.
1709
875.  





August
14.
do.
2011
875.  





October
5.
do.
2104
  875.  










4,042.11







To William Cushing, one of the Associate Judges of the Supreme Court.





Feb.
15.
Warrant No.
1539
875.  





April
4.
do.
1642
875.  





August
8.
do.
2001
875.  





October
4.
do.
2137
  875.  










3,500.  




  
  
  
  
  
  
  
  
  
    
    
    
    To the Clerks of the Supreme Court.
    
    
  
  
    
    May
    10.
    John Tucker, late Clerk, warrant No.
    1783
    96.  
    
    
  
  
    
    
    
    Samuel Bayard, clerk do.
    1740
       64.  
    
    
  
  
    
    
    
    
    
    
    160.  
    
  
  
    
    
    
    District of Maine.
    
    
  
  
    
    Jan.
    27.
    To David Sewall, Judge, warrant No.
    1500
    250.  
    
    
  
  
    
    April
    11.
    do. do.
    1678
    250.  
    
    
  
  
    
    Novemb.
    13.
    do. do.
    2225
      250.  
    
    
  
  
    
    
    
    
    
    
    1,000.  
    
  
  
    1791,
    Decem.
    27.
    To Henry Dearborn, marshal, warrant No.
    1393
    308.  
    
    
  
  
    1792,
    June
    12.
    do.  do.
    1836
     28.80
    
    
  
  
    
    
    
    
    
    
    336.80
    
  
  
    1791,
    Decem.
    27.
    William Lithgow Jun. Attorney, warrant No.
    1396
    60.25
    
    
  
  
    
    
    
    Henry Sewall, clerk do.
    1392
      114.62
    
    
  
  
    
    
    
    
    
    
    174.87
    
  
  
    
    
    
    District of New-Hampshire.
    
    
  
  
    1792,
    Jan.
    18.
    To John Sullivan, Judge war. No.
    1488
    250.  
    
    
  
  
    
    April
    11,
    do. do.
    1679
    250.  
    
    
  
  
    
    July
    6.
    do. do.
    1909
    250.  
    
    
  
  
    
    October
    4.
    do. do.
    2135
      250.  
    
    
  
  
    
    
    
    
    
    
    1,000.  
    
  
  
    
    Novem.
    15.
    Daniel Warner, deputy mar  do.
    2231
    96.14
    
    
  
  
    
    Decem.
    18.
    Nathaniel Rogers, marshal  do.
    2310
    329.93
    
    
  
  
    
    
    
    Jonathan Steele, clerk  do.
    2309
       52.20
    
    
  
  
    
    
    
    
    
    
    478.27
    
  
  
    
    
    
    District of Massachusetts.
    
    
  
  
    
    Jan.
    14.
    To John Lowell, Judge warrant No.
    1460
    1200.  
    
    
  
  
    
    April
    6.
    do. do.
    1654
      300.  
    
    
  
  
    
    
    
    
    
    
    1,500.  
    
  
  
    
    Sept.
    3.
    Jonathan Jackson, late marshal, do
    2041
    
    964.30
    
  
  
  
    
    
    
    District of Rhode-Island.
    
    
  
  
    
    Jan.
    10.
    To Henry Merchant, Judge, war No.
    1447
    200.  
    
    
  
  
    
    April
    6.
    do. do.
    1655
    200.  
    
    
  
  
    
    July
    7.
    do. do.
    1917
    200.  
    
    
  
  
    
    October
    13.
    do. do.
    2165
      200.  
    
    
  
  
    
    
    
    
    
    
    800.  
    
  
  
    
    June
    25.
    William Peck, marshal do.
    1853
    
    2,105.12
    
  
  
    1791
    Decem.
    27.
    Edmond T. Ellery, clerk do.
    1394
    147.26
    
    
  
  
    
    
    
    do. do.
    1395
    40.13
    
    
  
  
    1792
    May
    23.
    do. do.
    1785
       69.28
    
    
  
  
    
    
    
    
    
    
    256.67
    
  
  
    
    
    
    District of Connecticut.
    
    
  
  
    
    Jan.
    10.
    To Richard Law, Judge, war. No.
    1445
    250.  
    
    
  
  
    
    April
    2.
    do. do.
    1621
    250.  
    
    
  
  
    
    October
    8.
    do. do.
    2146
    250.  
    
    
  
  
    
    Novem.
    12.
    do. do.
    2224
      250.  
    
    
  
  
    
    
    
    
    
    
    1,000.  
    
  
  
    
    May
    19.
    Philip B. Bradley, marshal, do.
    1771
    774.93
    
    
  
  
    
    
    
    do. do.
    1778
    254.32
    
    
  
  
    
    Novem.
    8.
    do. do.
    2220
      337.07
    
    
  
  
    
    
    
    
    
    
    1,366.32
    
  
  
    1791,
    Decem.
    23.
    Simeon Baldwin, clerk do.
    1376
    84.  
    
    
  
  
    1792,
    May
    19.
    do. do.
    1775
    55.  
    
    
  
  
    
    
    
    
    
    
    139.  
    
  
  
    
    
    
    District of Vermont.
    
    
  
  
    
    Jan.
    27.
    To Nathaniel Chipman, Judge, war. No.
    1496
    200.  
    
    
  
  
    
    April
    27.
    do. do.
    1712
    200.  
    
    
  
  
    
    July
    26.
    do. do.
    1972
    200.  
    
    
  
  
    
    October
    17.
    do. do.
    2170
      200.  
    
    
  
  
    
    
    
    
    
    
    800.  
    
  
  
    
    June
    8.
    Lewis R. Morris, marshal, do.
    1833
    37.10
    
    
  
  
    
    July
    30.
    do. do.
    1981
      249.95
    
    
  
  
    
    
    
    
    
    
    287.05
    
  
  
    
    
    
    
    
    
    32.  
    
  
  
    
    June
    8.
    Stephen Jacob. attorney, do.
    1832
    32.  
    
    
  
  
    
    May
    10.
    Frederick Hill, clerk do.
    1739
    19.  
    
    
  
  
    
    June
    8.
    do. do.
    1831
    20.  
    
    
  
  
    
    
    
    do. do.
    1834
        8.20
    
    
  
  
    
    
    
    
    
    
    47.20
    
  
  
    
    
    
    District of New York
    
    
  
  
    
    Decem.
    4.
    To James Duane, Judge, war. No.
    2279
    375.  
    
    
  
  
    
    
    
    do. do.
    2280
    1125.  
    
    
  
  
    
    
    
    
    
    
    1,500.  
    
  
  
    
    May
    30.
    William S. Smith, late mar. do.
    1805
    1183.25
    
    
  
  
    
    June
    20.
    Richard Harrison, attorney, do.
    1862
      149.93
    
    
  
  
    
    
    
    
    
    
    1,333,18
    
  
  
  
    
    
    
    District of New Jersey.
    
    
  
  
    1792,
    February
    7.
    To Robert Morris, Judge, war. No.
    1525
    250.  
    
    
  
  
    
    April
    9.
    do. do.
    1671
    250.  
    
    
  
  
    
    July
    17.
    do. do.
    1955
    250.  
    
    
  
  
    
    October
    11.
    do. do.
    2154
      250.  
    
    
  
  
    
    
    
    
    
    
    1,000.  
    
  
  
    1791,
    Decemb.
    26.
    Thomas Lowrey, marshal, do.
    1379
    154.99
    
    
  
  
    
    
    
    do. do.
    1380
    41.25
    
    
  
  
    
    
    
    do. do.
    1381
    51.80
    
    
  
  
    1792,
    May
    12.
    do. do.
    1756
       21.30
    
    
  
  
    
    
    
    
    
    
    269.34
    
  
  
    1791,
    Decemb.
    30.
    Robert Boggs, clerk, do.
    1407
    30.  
    
    
  
  
    1792,
    May
    12.
    do. do.
    1753
    45.  
    
    
  
  
    
    June
    4.
    do. do.
    1817
       21.61
    
    
  
  
    
    
    
    
    
    
    96.61
    
  
  
    
    May
    12.
    Andrew Kirkpatrick, late clerk,
    1754
    
    5.  
    
  
  
    
    
    
    District of Pennsylvania.
    
    
  
  
    
    Jan.
    13.
    To William Lewis, late Judge war. No.
    1457
    
    413.33
    
  
  
    
    July
    19.
    Richard Peters, Judge, do.
    1962
    751.65
    
    
  
  
    
    October
    4.
    do. do.
    2133
      400.  
    
    
  
  
    
    
    
    
    
    
    1,151.65
    
  
  
    1791,
    Decemb.
    26.
    Clement Biddle, marshal, do.
    1382
    1219.47
    
    
  
  
    1792,
    do.
    22.
    do. do.
    2320
    545.51
    
    
  
  
    
    
    
    do. do.
    2321
      622.95
    
    
  
  
    
    
    
    
    
    
    2,387.93
    
  
  
    1791,
    Decem.
    27.
    Samuel Caldwell, clerk, do.
    1387
    
    680.60
    
  
  
    
    
    
    District of Delaware.
    
    
  
  
    1792,
    January
    3.
    To Gunning Bedford, Judge, war. No.
    1419
    600.  
    
    
  
  
    
    July
    21.
    do. do.
    1964
      400.  
    
    
  
  
    
    
    
    
    
    
    1,000.  
    
  
  
    1791,
    Decem.
    27.
    To Allen McLane, marshal, war. No.
    1388
    121.60
    
    
  
  
    
    
    30.
    do. do.
    1404
      175.10
    
    
  
  
    
    
    
    
    
    
    296.70
    
  
  
    1792,
    January
    2.
    George Read, attorney, do.
    1418
    18.  
    
    
  
  
    
    May
    12.
    Matthew Pearce, clerk, do.
    1757
    38.  
    
    
  
  
    
    April
    2.
    

        
          Alexander Harvey, gaoler,for subsisting a prisoner,
          }
        
      

    
       23.20
    
    
  
  
    
    
    
    
    
    
    79.20
    
  
  
    
    
    
    District of Maryland.
    
    
  
  
    
    January
    10.
    To William Paca, Judge, warrant No.
    1446
    375.  
    
    
  
  
    
    April
    7.
    do. do.
    1658
    375.  
    
    
  
  
    
    July
    11.
    do. do.
    1931
    375.  
    
    
  
  
    
    October
    26.
    do. do.
    2189
      375.  
    
    
  
  
    
    
    
    
    
    
    1,500.  
    
  
  
    1791,
    Decem.
    27.
    Nathaniel Ramsey, marshal, do.
    1385
    370.95
    
    
  
  
    1792,
    August
    11.
    do. do.
    2006
      315.33
    
    
  
  
    
    
    
    
    
    
    686.28
    
  
  
  
    
    
    
    District of Virginia.
    
    
  
  
    
    January
    18.
    To Cyrus Griffin, Judge, war No.
    1489
    450.  
    
    
  
  
    
    April
    12.
    do. do.
    1680
    450.  
    
    
  
  
    
    July
    6.
    do. do.
    1910
    450.  
    
    
  
  
    
    October
    4.
    do. do.
    2136
      450.  
    
    
  
  
    
    
    
    
    
    
    1,800.  
    
  
  
    
    February
    24.
    Edward Carrington, late marshal,
    1560
    
    608.83
    
  
  
    
    July
    14.
    David M. Randolph, marshal,
    1936
    237.10
    
    
  
  
    
    
    17.
    do. do.
    1949
      433.83
    
    
  
  
    
    
    
    
    
    
    670.93
    
  
  
    1791,
    Decem.
    27.
    William Marshal, clerk, do.
    1397
    364.75
    
    
  
  
    1792,
    July
    16.
    do. do.
    1945
      155.37
    
    
  
  
    
    
    
    
    
    
    520.12
    
  
  
    
    
    
    District of Kentuckey.
    
    
  
  
    
    February
    15.
    To Harry Innes, Judge, war. No.
    1541
    250.  
    
    
  
  
    
    April
    11.
    To Harry Innes, Judge, warrant, No.
    1677
    250.  
    
    
  
  
    
    July
    3.
    do. do.
    1895
    250.  
    
    
  
  
    
    October
    2.
    do. do.
    2119
      250.  
    
    
  
  
    
    
    
    
    
    
    1,000.  
    
  
  
    
    May
    31.
    Samuel McDowell, marshal,
    1814
    108.50
    
    
  
  
    
    October
    12.
    do. do.
    2160
       83.  
    
    
  
  
    
    
    
    
    
    
    191.50
    
  
  
    
    May
    31.
    Thomas Todd, clerk do.
    1815
    
    87.  
    
  
  
    
    
    
    District of North Carolina.
    
    
  
  
    
    January
    5.
    To John Sitgreaves, Judge, war. No.
    1438
    375.  
    
    
  
  
    
    April
    4.
    do. do.
    1644
    375.  
    
    
  
  
    
    July
    5.
    do. do.
    1900
    375.  
    
    
  
  
    
    October
    3.
    do. do.
    2131
      375.  
    
    
  
  
    
    
    
    
    
    
    1,500.  
    
  
  
    1791,
    December
    29.
    John Skinner, marshal, do.
    1399
    97.30
    
    
  
  
    
    
    
    do. do.
    1400
    111.75
    
    
  
  
    1792,
    May
    25.
    do. do.
    1795
    129.70
    
    
  
  
    
    July
    31.
    do. do.
    1984
    471.96
    
    
  
  
    
    November
    8.
    do. do.
    2216
    156.  
    
    
  
  
    
    
    
    do. do.
    2217
      285.60
    
    
  
  
    
    
    
    
    
    
    1,252.31
    
  
  
    1791,
    December
    27.
    William Hill, attorney, do.
    1389
    60.  
    
    
  
  
    1792,
    May
    12.
    do. do.
    1752
       40.  
    
    
  
  
    
    
    
    
    
    
    100.  
    
  
  
    1791,
    December
    30.
    Abner Neale, clerk, do.
    1406
    35.  
    
    
  
  
    1792,
    April
    10.
    do. do.
    1674
    30.  
    
    
  
  
    
    May
    11.
    do. do.
    1746
    40.  
    
    
  
  
    
    
    
    do. do.
    1747
    15.  
    
    
  
  
    
    October
    9.
    do. do.
    2148
       20.  
    
    
  
  
    
    
    
    
    
    
    140.  
    
  
  
  
    
    
    
    District of South Carolina.
    
    
  
  
    
    January
    10.
    To Thomas Bee, Judge, war. No.
    1448
    450.  
    
    
  
  
    
    April
    7.
    do. do.
    1662
    450.  
    
    
  
  
    
    July
    5.
    do. do.
    1902
    450.  
    
    
  
  
    
    October
    2.
    do. do.
    2120
      450.  
    
    
  
  
    
    
    
    
    
    
    1,800.  
    
  
  
    
    February
    25.
    Isaac Huger, marshal, do.
    1562
    304.28
    
    
  
  
    
    August
    3.
    do. do.
    1990
       88.16
    
    
  
  
    
    
    
    
    
    
    392.44
    
  
  
    1791,
    December
    30.
    Thomas Hall, clerk, do.
    1403
    
    168.40
    
  
  
    
    
    
    District of Georgia.
    
    
  
  
    1792,
    January
    6.
    To Nathaniel Pendleton, Judge, war. No.
    1440
    375.  
    
    
  
  
    
    July
    3.
    do. do.
    1889
    750.  
    
    
  
  
    
    October
    2.
    do. do.
    2122
      375.  
    
    
  
  
    
    
    
    
    
    
    1,500.  
    
  
  
    
    March
    9.
    Robert Forsyth, marshal, do.
    1577
    133.62
    
    
  
  
    
    June
    4.
    do. do.
    1818
    130.15
    
    
  
  
    
    October
    18.
    do. do.
    2175
      231.90
    
    
  
  
    
    
    
    
    
    
    495.67
    
  
  
    
    August
    1.
    Matthew McAllister, attorney, do.
    1986
    
    72.  
    
  
  
    
    May
    12.
    Venables Bond, clerk, do.
    1755
    64.  
    
    
  
  
    
    Septem.
    5.
    do. do.
    2047
      55.  
    
    
  
  
    
    
    
    
    
    
    119.  
    
  
  
    
    Jan.
    12.
    

        
          Abrham Legget, for fitting up a temporary goal,
          }
          War. No.
        
      

    1456
    
    1,072.34
    
  


  
  
  
  
  
  
  
  
  
    
    
    
    Edmund Randolph, Attorney General of the United States.
    
    
  
  
    
    Jan.
    4.
    Warrant No.
    1429 for salary
    475.  
    
    
  
  
    
    April
    4.
    do.
    1641 for  do.
    443.13
    
    
  
  
    
    July
    5.
    do.
    1906 for  do.
    434.34
    
    
  
  
    
    Octob.
    3.
    do.
    2124 for  do.
    375.  
    
    
  
  
    
    
    26.
    do.
    2188 for expenses incurred
    
    
    
  
  
    
    
    
    attending a circuit court held at York Town in Pennsylvania, by order of the President of the United States
       54.  
    
    
  
  
    
    
    
    
    
    
    1,781.47
    
  
  
    
    
    
    
    
    
    
    62,161.54
  


Legislative Department.

  
  
  
  
  
  
  
  
  
    
    
    
    For compensations to the Senators and Members of the House of Representatives, their Officers and Clerks, and for the contingent expenses of both Houses.
    
    
  
  
    
    
    
    Continuation of the First Session of the Second Congress:
    
    
  
  
    
    
    
    To Samuel A. Otis, to enable him to pay the compensation due to the Senators.
    
    
  
  
    1792,
    Jan.
    5.
    Warrant No.
    1430
    4530.  
    
    
  
  
    
    Feb.
    2.
    do.
    1507
    4944.  
    
    
  
  
    
    March
    1.
    do.
    1570
    4710.  
    
    
  
  
    
    
    22.
    do.
    1595
    377.40
    
    
  
  
    
    
    31.
    do.
    1607
    4854.  
    
    
  
  
    
    April
    18.
    do.
    1696
    1600.  
    
    
  
  
    
    May
    2.
    do.
    1723
    5940.90
    
    
  
  
    
    
    9.
    do.
    1730
    396.  
    
    
  
  
    
    
    23.
    do.
    1790
        2.  
    
    
  
  
    
    
    
    
    
    27,354.30
    
    
  






  
    Advanced him previously to the last day of December 1791, the expenditure of which was not accounted for in the statement to that period
    5,256.  
  
  
    Advanced him since the first of January 1792
     27,354.30
  
  
    
     32,610.30
  
  
    For which he has accounted by payments to the following Senators, viz.
    
  
  
    To Richard Bassett,
    766.50
  
  
    Stephen R. Bradley
    1302.  
  
  
    Aaron Burr
    1216.50
  
  
    Pierce Butler
    1151.40
  
  
    George Cabot
    1297.50
  
  
    Charles Carroll
    783.  
  
  
    Philemon Dickinson
    1197.  
  
  
    Oliver Ellsworth
    1173.30
  
  
    William Few
    1475.40
  
  
    Theodore Foster
    1283.10
  
  
    James Gunn
    1370.10
  
  
    Benjamin Hawkins
    1305.90
  
  
    John Henry
    1233.90
  
  
    Samuel Johnston
    1320.60
  
  
    Ralph Izard
    1433.40
  
  
    Rufus King
    1204.50
  
  
    John Langdon
    1228.50
  
  
    Richard H. Lee
    915.  
  
  
    James Monroe
    1262.70
  
  
    Robert Morris
    1188.  
  
  
  
    George Read
    1198.20
  
  
    Moses Robinson
    1246.50
  
  
    John Rutherford
    1050.  
  
  
    Joseph Stanton, Junior
    1278.30
  
  
    Roger Sherman
    1243.50
  
  
    Caleb Strong
    1174.50
  
  
    Paine Wingate
      1311.  
  
  
    
     32,610.30
  








  
  
  
  
  
  
  
  
  
  
    
    
    
    Second Session of the Second Congress.
    
    
  
  
    
    
    
    To Samuel A. Otis, to enable him to pay the compensation due to the Senators.
    
    
  
  
    1792,
    Nov.
    8.
    Warrant No.
    2219
    2,384.40
    
    
    
  
  
    
    
    14.
    do.
    2230
    268.80
    
    
    
  
  
    
    Decem.
    1.
    do.
    2270
    3,849.  
            
    
    
  
  
    
    
    
    
    
    
    6,502.20
    
   
   The expenditure of this sum will appear in the next statement.


    
  
  
    
    
    
    To William White, Chaplain to the Senate.
    
    
  
  
    
    May
    15.
    Warrant No.
    1760
    
    270.83
    
    
  
  
    
    
    
    To Samuel A. Otis, Secretary of the Senate.
    
    
  
  
    
    Jan.
    2.
    Warrant No.
    1415
    375.  
    
    
    
  
  
    
    
    4.
    do.
    1427
    1,279.50
    
   
   In these warrants the salaries of the clerks, door-keeper and messenger, are included.


    
    
  
  
    
    April
    5.
    do.
    1648
    375.  
    
    
    
  
  
    
    April
    5.
    do.
    1649
    1,092.  
    
   
   In these warrants the salaries of the clerks, door-keeper and messenger, are included.


    
    
  
  
    
    May
    15.
    do.
    1761
    456.  
    
   
   In these warrants the salaries of the clerks, door-keeper and messenger, are included.


    
    
  
  
    
    
    28.
    do.
    1799
    345.  
    
   
   For so much paid by him to James Mathers door-keeper, for his services during the recess between the second and third session of the First Congress.


    
    
    
  
  
    
    July
    9.
    do.
    1919
    375.  
    
    
    
  
  
    
    Octob.
    4.
    do.
    2134
    375.  
            
    
    
  
  
    
    
    
    
    
    
    4,672.50
    
    
  
  
    
    
    
    To Robert Heysham, principal Clerk to the Secretary of the Senate.
    
    
  
  
    
    July
    26.
    Warrant No.
    1973
    
    159.  
    
    
  
  
    
    
    
    To James Mathers, Door-keeper to the Senate.
    
    
  
  
    
    March
    7.
    Warrant No.
    1575
    349.50
    
    
    
  
  
    
    July
    5.
    do.
    1898
    72.80
    
    
    
  
  
    
    Octob.
    2.
    do.
    2107
      125.  
    
    
    
  
  
    
    
    
    
    
    
    547.30
    
    
  

  
    
    
    
    To Cornelius Maxwell, Assistant Door-keeper to the Senate.
    
    
  
  
    
    July
    5.
    Warrant No.
    1899
    65.52
    
    
    
  
  
    
    
    
    To Samuel A. Otis, on account of the Contingent Expenses of the Senate.
    
    
  

  
  Jan.
  11.
  Warrant No.
  1454
  2500.  
  
  
  


  
  May
  23.
  do.
  1786
  650.  
  
  
  


  
  Dec.
  12.
  do.
  2297
    655.50
  
  
  


  
  
  
  
  
  
  3,805.50
  
  


  
  
  
  
  
  
  
  43,377.15
  



  
  
  
  
  
  
  
  
  
  
    
    
    
    Continuation of the First Session of the Second Congress.
    
    
  
  
    
    
    
    To Jonathan Trumbull, Speaker of the House of Representatives, to enable him to pay the compensations due to the Members, the Officers and Clerks of said House.
    
    
  
  
    
    Jan.
    17.
    Warrant No.
    1483
    12,000.  
    
    
    
  
  
    
    Feb.
    20.
    do.
    1550
    12,000.  
    
    
    
  
  
    
    Mar.
    19.
    do.
    1585
    12,000.  
    
    
    
  
  
    
    April
    9.
    do.
    1668
    12,000.  
    
    
    
  
  
    
    May
    4.
    do.
    1726
    12,000.  
    
    
    
  
  
    
    
    8.
    do.
    1729
    12,000.  
    
    
    
  
  
    
    
    
    From which deduct this sum repaid into the Treasury per warrant on the Speaker in favour of the Treasurer, No. 68 dated May 10, 1792
     2,435.67
    
    
    
  
  
    
    
    
    
    
    
    69,564.33
    
    
  
  
    
    
    
    Advanced him previously to the 31 of December 1791, the expenditure whereof was not accounted for in the statement of that period
    24,000.  
    
    
    
  
  
    
    
    
    Ditto, since January 1st, 1792,
    69,564.33
    
    
    
  
  
    
    
    
    
    
    93,564.33
    
    
    
  
  
    
    
    
    For which he has accounted by the following payments.
    
    
    
    
  
  
    
    
    
    

        
          

              
                To Nicholas Gilman, one of the Members of said house
                }
              
            

          1434.  
        
        
          Samuel Livermore do.
          1452.  
        
        
          Jeremiah Smith do.
          1443.  
        
        
          Fisher Ames do.
          1398.  
        
        
          Sheerjashub Bourne do.
          1449.  
        
        
          Eldridge Gerry do.
          1386.  
        
        
          Benjamin Goodhue do.
          1416.  
        
        
          Theodore Sedgwick do.
          1086.  
        

        
          George Thatcher do.
          1464.  
        
        
          Artemas Ward do.
          1380.  
        
        
          Benjamin B. Bourne do.
          1378.20
        
        
          James Hillhouse do.
          1170.  
        
        
          Jonathan Sturges do.
          1284.  
        
        
          Jonathan Trumbull, Speaker
          2526.  
        
        
          Jeremiah Wadsworth, Member
          1302.  
        
        
          Amasa Learned do.
          1332.  
        
        
          Nathaniel Niles do.
          1392.  
        
        
          Israel Smith do.
          1344.  
        
        
          Egbert Benson do.
          1224.  
        
        
          James Gordon do.
          1365.  
        
        
          John Lawrence do.
          1245.  
        
        
          Corne. C. Schoonmaker do.
          1161.  
        
        
          Peter Sylvster do.
          1332.  
        
        
          Thomas Tredwell do.
          1272.  
        
        
          Elias Boudinot do.
          1236.  
        
        
          Abraham Clark do.
          1230.  
        
        
          Jonathan Dayton do.
          1182.  
        
        
          Aaron Kitchell do.
          1242.  
        
        
          Thomas Fitzimmons do.
          1188.  
        
        
          William Findley do.
          1275.  
        
        
          Andrew Gregg do.
          1212.  
        
        
          Thomas Hartley do.
          148.  
        
        
          Daniel Hiester do.
          1149.50
        
        
          Israel Jacobs do.
          1197.  
        
        
          John W. Kittera do.
          1047.  
        
        
          F. A. Muhlenberg do.
          1188.  
        
        
          John Vining do.
          1098.  
        
        
          Philip Key do.
          1116.  
        
        
          William Vans Murray do.
          1182.  
        
        
          John F. Mercer do.
          134.  
        
        
          Joshua Seney do.
          1242.  
        
        
          Upton Sheredine do.
          1214.  
        
        
          Samuel Sterrett do.
          1188.  
        
        
          John Brown do.
          1668.  
        
        
          William B. Giles do.
          1368.  
        
        
          Samuel Griffin do.
          1392.  
        
        
          Richard B. Lee do.
          1230.  
        
        
          James Madison do.
          1338.  
        
        
          Andrew Moore do.
          1384.  
        
        
          John Page do.
          1332.  
        
        
          Josiah Parker do.
          1368.  
        
        
          Abraham Venable do.
          1392.  
        
        
          Alexander White do.
          1308.  
        
        
          John Babtist Ashe do.
          1368.  
        
        
          William B. Grove do.
          1488.  
        
        
          Nathaniel Macon do.
          1404.  
        
        
          John Steele do.
          1548.  
        
        
          Hugh Williamson do.
          1452.60
        
        
          Robert Barnwell do.
          1683.  
        
        
          Daniel Huger do.
          1678.40
        
        
          Wiliam Smith do.
          1678.40
        
        
          Thomas Sumpter do.
          1560.  
        

        
          Thomas Tuder Tucker do.
          1678.40
        
        
          Abraham Baldwin do.
          1698.  
        
        
          Anthony Wayne do.
          1101.  
        
        
          Francis Willis do.
            1764.  
        
        
          
          88,785.50
        
        
          John Beckley, clerk of the house for his own and clerks compensations
          2726.  
        
        
          J. Wheaton, Sergeant at arms
          792.  
        
        
          G. Dally, Doorkeeper
          594.  
        
        
          T. Claxton, Messenger
          396.  
        
        
          Samuel Blair, Chaplain
             270.83
        
        
          
          93,564.33
        
      

    
    
    
  


    
    
    
    
    
    
    
    
    
    
      
      
      
      Second Session of the Second Congress.
      
      
    
    
      
      
      
      To Jonathan Trumbull, Speaker of the House of Representatives, to enable him to pay the compensations due to the Members, the Officers and Clerks of said House.
      
      
    
    
      1792,
      Nov.
      8.
      Warrant No.
      2218
      12,000.  
      
      
      
    
    
      
      Dec.
      15.
      do.
      2306
      12,000.  
      
      
      
    
    
      
      
      
      
      
      
      24,000.  
      
   
   The expenditure of this sum will be accounted for in the next statement.

  
      
    
    
      
      
      
      To John Beckley, Clerk of the House of Representatives.
      
      
    
    
      
      Jan.
      16.
      Warrant No.
      1476
      276.  
      
   
   For compensation due to Bernard Webb principal Clerk in his Office.

  
      
      
    
    
      
      July
      3.
      Warrant No.
      1894
      621.  
      
   
   For his own and Clerks salaries.

  
      
      
    
    
      
      
      19.
      do.
      1963
      16.  
      
   
   For compensation due to Reuben Burnley engrossing clerk.

  
      
      
    
    
      
      Octob.
      2.
      do.
      2117
        375.  
      
      
      
    
    
      
      
      
      
      
      
      1,288.  
      
      
    
    
      
      
      
      To Gifford Dally, Door-keeper to the House of Representatives.
      
      
    
    
      
      July
      3.
      Warrant No.
      1890
      72.80
      
      
      
    
    
      
      Octob.
      2.
      do.
      2112
        125.  
      
      
      
    
    
      
      
      
      
      
      
      197.80
      
      
    
    
      
      
      
      To Thomas Claxton, Assistant Door-keeper to the House of Representatives.
      
      
    
    
      
      July
      3.
      Warrant No.
      1891
      65.52
      
      
      
    
    
      
      Octob.
      2.
      do.
      2108
        112.50
      
      
      
    
    
      
      
      
      
      
      
      178.02
      
      
    
    
    
      
      
      
      To John Beckley, on account of the Contingent Expenses of the House of Representatives.
      
      
    
    
      1791,
      Dec.
      23.
      Warrant No.
      1373
      2000.  
      
      
      
    
    
      1792,
      Feb.
      3.
      do.
      1511
      1300.  
      
      
      
    
    
      
      March
      6.
      do.
      1572
      138.58
      
      
      
    
    
      
      April
      18.
      do.
      1695
      1500.  
      
      
      
    
    
      
      June
      21.
      do.
      1848
      561.42
      
      
      
    
    
      
      
      22.
      do.
      1852
        700.  
      
      
      
    
    
      
      
      
      
      
      
       6,200.  
      
      
    
    
      101,428.15
      
    
    
      144,805.30
    
  
Treasury Department.










  
  
  
  For the Salaries of the Officers, the Clerks and Messengers, and for the contingent expenses of the Department.
  
  


  
  
  
  To Alexander Hamilton, Secretary of the Treasury, his Assistant, Clerks and Messenger.
  
  


  
  Jan.
  2.
  Warrant No.
  1409
  2,714.11
  
  


  
  April
  2.
  do.
  1614
  2,705.63
  
  


  
  May
  28.
  do.
  1801
  160.72
  
  


  
  July
  2.
  do.
  1881
  2,375.94
  
  


  
  Octob.
  2.
  do.
  2103
   2,300.  
  
  


  
  
  
  
  
  
  10,256.40
  


  
  
  
  To Oliver Wolcott, Jun. Comptroller of the Treasury, his Clerks and Messenger.
  
  


  
  Jan.
  3.
  Warrant No.
  1410
  1,951.08
  
  


  
  April
  2.
  do.
  1613
  1,853.84
  
  


  
  May
  31.
  do.
  1813
  16.48
  
  


  
  July
  2.
  do.
  1882
  1,792.30
  
  


  
  Octob.
  1.
  do.
  2096
   1,850.  
  
  


  
  
  
  
  
  7,463.70
  
  


  
  Sept.
  28.
  To Edward Rutledge Administrator, to the estate of Nicholas Eveleigh, late Comptroller of the Treasury, deceased; warrant No. 2076
    105.49
  
  


  
  
  
  
  
  
  7,569.19
  


  
  
  
  To Richard Harrison, Auditor of the Treasury, his Clerks and Messenger.
  
  


  
  Jan.
  2.
  Warrant No.
  1411
  2,047.87
  
  


  
  April
  2.
  do.
  1618
  2,559.79
  
  


  
  
  17.
  do.
  1693
  21.97
  
  


  
  July
  2.
  do.
  1883
  2,640.85
  
  


  
  Octob.
  2.
  do.
  2104
   2,608.58
  
  


  
  
  
  
  
  
  9,879.06
  



  
  
  
  To Samuel Meredith, Treasurer of the United States, and his Clerks.
  
  


  
  Jan.
  4.
  Warrant No.
  1428
  775.  
  
  


  
  April
  4.
  do.
  1637
  775.  
  
  


  
  July
  5.
  do.
  1897
  834.34
  
  


  
  Octob.
  3.
  do.
  2123
    775.  
  
  


  
  
  
  
  
  
  3,159.34
  


  
  
  
  To Tench Coxe, Commissioner of the Revenue and his Clerks.
  
  


  
  July
  7.
  Warrant No.
  1918
  
  459.59
  


  
  
  
  To Joseph Nourse, Register of the Treasury, his Clerks and Messengers.
  
  


  
  Jan.
  5.
  Warrant No.
  1412
  3,522.53
  
  


  
  April
  3.
  do.
  1627
  4,054.28
  
  


  
  July
  3.
  do.
  1892
  4,283.57
  
  


  
  Oct.
  2.
  do.
  2102
  4,500.  
  
  


  
  
  
  
  
  
  16,360.38
  


  
  
  
  To David Henley and Isaac Sherman, Clerks employed to count bills of credit of the old and new emissions, and indents of interest.
  
  


  
  Jan.
  5.
  Warrant No.
  1435
  125.  
  
  


  
  
  
  do.
  1436
  125.  
  
  


  
  April
  3.
  do.
  1629
  125.  
  
  


  
  
  3.
  do.
  1630
  125.  
  
  


  
  July
  2.
  do.
  1886
  125.  
  
  


  
  
  
  do.
  1887
  125.  
  
  


  
  Oct.
  2.
  do.
  2109
  125.  
  
  


  
  
  
  do.
  2110
    125.  
  
  


  
  
  
  
  
  
  1,000.  
  



  
  
  
  
  
  
  
  
  
    
    
    
    For the Contingent Expenses of the Treasury Department.
    
    
  
  
    1791,
     Dec.
    26.
    To Joseph Nourse, Register, war. No.
    1378
    535.36
    
    
  
  
    1792,
    Jan.
    10.
    do. do.
    1444
    1,200.  
    
    
  
  
    
    
    18.
    Henry Kuhl, do.
    1487
    100.  
    
    
  
  
    
    Feb.
    7.
    Joseph Nourse, Register, do.
    1523
    2,264.63
    
    
  
  
    
    Mar.
    19.
    do. do.
    1584
    1,500.  
    
    
  
  
    
    
    21.
    Samuel Meredith, Treasur. do.
    1592
    350.  
    
    
  
  
    
    April
    9.
    Joseph Nourse, Register, do.
    1670
    1,000.  
    
    
  
  
    
    May
    21.
    do. do.
    1788
    600.  
    
    
  
  
    
    
    31.
    do. do.
    1809
    1,355.61
    
    
  
  
    
    June
    30.
    Samuel Meredith, Treasur. do.
    1868
    100.  
    
    
  
  
    
    July
    27.
    Joseph Nourse, Register, do.
    1975
    773.34
    
    
  
  
    
    Aug.
    17.
    do. do.
    2013
    1,000.  
    
    
  
  
    
    Sept.
    29.
    Samuel Meredith, Treasurer do.
    2095
    38.03
    
    
  
  
  
    
    Nov.
    7.
    Joseph Nourse, Register, do.
    2214
    800.  
    
    
  
  
    
    
    23.
    do. do.
    2251
    220.  
    
    
  
  
    
    Dec.
    31.
    Samuel Meredith, treasurer do.
    2346
      158.97
    
    
  
  
    
    
    
    
    
    
    11,995.94
    
  
  
    
    
    
    
    
    
    
    60,679.90
  

Department of State.

  
  
  
  
  
  
  
  
  
    
    
    
    To Thomas Jefferson, Secretary of State, for his own, his Clerks and Messengers salaries, and the rent of his Office.
    
    
  
  
    
    Jan.
    2.
    Warrant No.
    1417
    1,639.74
    
    
  
  
    
    April
    4.
    do.
    1636
    1,621.67
    
    
  
  
    
    July
    2.
    do.
    1888
    1,618.92
    
    
  
  
    
    Octob.
    2.
    do.
    2105
     1,621.67
    
    
  
  
    
    
    
    
    
    
    6,502.  
    
  
  
    
    
    
    For the Contingent Expenses of his Office.
    
    
  
  
    
    Feb.
    1.
    Warrant No.
    1506
    354.45
    
    
  
  
    
    Mar.
    10.
    do.
    1578
    250.  
    
    
  
  
    
    April
    19.
    do.
    1699
    500.  
    
    
  
  
    
    July
    30.
    do.
    1934
      491.16
    
    
  
  
    
    
    
    
    
    
    1,595.61
    
  
  
    
    
    
    
    
    
    
    8,097.61
  
  
    
    
    
    Department of War.
    
    
  
  
    
    
    
    To Henry Knox, Secretary at War, for his own, the Clerks of his Office and Messenger’s salaries.
    
    
  
  
    1792,
    Jan.
    2.
    Warrant No.
    1414
    1,840.28
    
    
  
  
    
    April
    3.
    do.
    1628
    1,738.18
    
    
  
  
    
    July
    6.
    do.
    1912
    1,794.23
    
    
  
  
    
    Octob.
    1.
    do.
    2099
     1,762.50
    
    
  
  
    
    
    
    
    
    
    7,135.19
    
  
  
    
    
    
    To Joseph Howell, Accountant to the Department of War, for his own and Clerks salaries, and the Contingent Expenses of his Office.
    
    
  
  
    
    July
    7.
    Warrant No.
    1916
    601.11
    
    
  
  
    
    Oct.
    11.
    do.
    2155
      625.  
    
    
  
  
    
    
    
    
    
    
    1,226.11
    
  
  
  
    
    
    
    To Joseph Howell, for the salaries of sundry Clerks employed in arranging the accounts of the late Paymaster General and Commissioner of Army accounts, and for sundry contingent expenses relative thereto.
    
    
  
  
    
    Jan.
    16.
    Warrant No.
    1477
    137.86
    
    
  
  
    
    April
    16.
    do.
    1690
    271.09
    
    
  
  
    
    July
    6.
    do.
    1907
    191.49
    
    
  
  
    
    Octob.
    6.
    do.
    2143
      229.16
    
    
  
  
    
    
    
    
    
    
      829.60
    
  
  
    
    
    
    
    
    
    
    9,190.90
  
  
    
    
    
    To William Irvine, John Kean and Woodbury Lang Don, Commissioners for Adjusting the Accounts Between the United States and Individual States, for their own, their Clerks and Messengers Salaries, and the Contingent Expenses of their Office.
    
    
  
  
    
    Jan.
    3.
    Warrant No.
    1420
    2,572.28
    
    
  
  
    
    April
    4.
    do.
    1631
    2,530.57
    
    
  
  
    
    July
    5.
    do.
    1896
    2,430.06
    
    
  
  
    
    Aug.
    14.
    do.
    2009
    1,491.84
    
    
  
  
    
    Octob.
    2.
    do.
    2111
     3,075.  
    
    
  
  
    
    
    
    
    
    
    12,099.75
    
  
  
    
    
    
    For the Contingent Expenses of the Office.
    
    
  
  
    1792,
    Jan.
    18.
    Warrant No.
    1486
    200.  
    
    
  
  
    
    April
    14.
    do.
    1686
    150.  
    
    
  
  
    
    Sept.
    17.
    do.
    2058
    200.  
    
    
  
  
    
    Oct.
    31.
    do.
    2197
      150.  
    
    
  
  
    
    
    
    
    
    
    700.  
    
  
  
    
    
    
    
    
    
    
    12,799.75
  
  
    
    
    
    To Tristram Dalton, Treasurer of the Mint, for the Use of that Establishment.
    
    
  
  
    
    July
    18.
    Warrant No.
    1956
    5,000.  
    
    
  
  
    
    August
    6.
    do.
    1995
     2,000.  
    
    
  
  
    
    
    
    
    
    
    
    7,000.  
  

Government of the Western Territories.










  
  
  
  District North West of the River Ohio.
  
  


  
  
  
  For the compensations of the Governor, the Judges and the Secretary of the North western Territory.
  
  


  1792,
  Jan.
  10.
  To Arthur St. Clair, Gov. War. No.
  1450
  500.  
  
  


  
  May
  9.
  do.
  1734
  500.  
  
  


  
  July
  17.
  do.
  1950
  500.  
  
  


  
  Octob.
  2.
  do.
  2116
    500.  
  
  


  
  
  
  
  
  
  2,000.  
  



  
  Jan.
  7.
  George Turner, one of the Judges,
  1442
  200.  
  
  


  
  April
  5.
  do.
  1647
  200.  
  
  


  
  July
  5.
  do.
  1903
  200.  
  
  


  
  Octob.
  2.
  do.
  2113
    200.  
  
  


  
  
  
  
  
  
  800.  
  


  1791,
  Nov.
  28.
  John Cleves Symmes, one of the Judges, War. No.
  1360
  400.  
  
  


  1792,
  May
  23.
  do.
  1789
    200.  
  
  


  
  
  
  
  
  
  600.  
  


  
  Jan.
  30.
  Cromwell Childs, administrator to the estate of James M. Varnum, late one of the Judges deceased, Warrant No.
  1502
  
  22.22
  


  
  April
  13.
  Rufus Putnam, one of the Judges,
  1682
  600.  
  
  


  
  July
  5.
  do. do.
  1901
    200.  
  
  


  
  
  
  
  
  
  800.  
  


  
  Nov.
  20.
  Winthrop Sargent, Secretary, do.
  2239
  750.  
  
  


  
  
  
  District South of the River Ohio.
  
  


  
  
  
  For the compensation of the Governor, the Judges, the Secretary, and the contingent expenses of the Governor’s Office.
  
  


  1792,
  Jan.
  4.
  To William Blount, Governor, War. No.
  1423
  500.  
  
  


  
  April
  4.
  do. do.
  1640
  500.  
  
  


  
  July
  9.
  do. do.
  1921
  500.  
  
  


  
  Oct.
  3.
  do. do.
  2125
    500.  
  
  


  
  
  
  
  
  
  2,000.  
  


  
  Jan.
  5.
  Joseph Anderson, one of the Judges,
  1437
  200.  
  
  


  
  April
  6.
  do. do.
  1656
  200.  
  
  


  
  July
  6.
  do. do.
  1908
  200.  
  
  


  
  Oct.
  2.
  do. do.
  2115
    200.  
  
  


  
  
  
  
  
  
  800.  
  


  
  Jan.
  10.
  David Campbell, one of the Judges,
  1449
  200.  
  
  


  
  April
  7.
  do. do.
  1664
  200.  
  
  


  
  July
  13.
  do. do.
  1935
  200.  
  
  


  
  Octob.
  3.
  do. do.
  2132
    200.  
  
  


  
  
  
  
  
  
  800.  
  


  
  April
  4.
  John McNairy, one of the Judges,
  1623
  400.  
  
  


  
  July
  9.
  do. do.
  1923
  200.  
  
  


  
  Octob.
  3.
  do. do.
  2128
    200.  
  
  


  
  
  
  
  
  
  800.  
  


  
  Jan.
  4.
  Daniel Smith, Secretary, do.
  1424
  187.50
  
  


  
  April
  4.
  do. do.
  1638
  187.50
  
  


  
  July
  9.
  do. do.
  1920
  187.50
  
  


  
  Octob.
  3.
  do. do.
  2126
    187.50
  
  


  
  
  
  
  
  
  750.  
  


  
  Jan.
  27
  

      
        The Governor, for the contingent expenses of his Office.
        }
        do.
      
    

  1501
  125.90
  
  


  
  April
  6.
  do. do.
  1653
    100.  
  
  


  
  
  
  
  
  
  225.90
  


  
  
  
  
  
  
  
  10,348.12



  
  
  
  To the commissioners of loans, for their own, and clerks salaries, and for the authorized contingent expenses of their several offices.
  
  


  
  Jan.
  30.
  William Gardner, for N. Hampshire,
  1504
  320.97
  
  


  
  Feb.
  18.
  do.
  1547
    664.13
  
  


  
  
  
  
  
  
  985.10
  


  
  Feb
  2.
  Nathaniel Appleton, for Massachusetts,
  1508
  1963.61
  
  


  
  May
  19.
  do.
  1776
  1054.26
  
  


  
  May
  19.
  do.
  1777
  375.  
  
  


  
  June
  6.
  do.
  1826
  375.  
  
  


  
  Aug.
  9.
  do.
  2005
  375.  
  
  


  
  Oct.
  17.
  do.
  2169
    375.  
  
  


  
  
  
  
  
  
  4.517.87
  


  
  Jan.
  12.
  Jabez Bowen, for Rhode Island, No.
  1455
  150.  
  
  


  
  April
  11.
  do.
  1676
  150.  
  
  


  
  June
  6.
  do.
  1823
  1018.89
  
  


  
  June
  14.
  do.
  1938
  150.  
  
  


  
  Dec.
  13.
  do.
  2300
    150.  
  
  


  
  
  
  
  
  
  1,618.89
  


  
  March
  7.
  William Imlay, for Connecticut,
  1576
  250.  
  
  


  
  April
  2.
  do.
  1625
  379.08
  
  


  
  April
  2.
  do.
  1626
  993.50
  
  


  
  June
  8.
  do.
  1835
  250.  
  
  


  
  July
  25.
  do.
  1969
  250.  
  
  


  
  Oct.
  23.
  do.
  2182
    250.  
  
  


  
  
  
  
  
  
  2,372.58
  


  
  Jan.
  2.
  John Cochran, for New York,
  1413
  375.  
  
  


  
  April
  2.
  do.
  1620
  375.  
  
  


  
  June
  21.
  do.
  1854
  207.88
  
  


  
  June
  25.
  do.
  1855
  250.  
  
  


  
  June
  25.
  do.
  1856
  69.44
  
  


  
  June
  29.
  do.
  1861
  4000.  
  
  


  
  July
  2.
  do.
  1884
  375.  
  
  


  
  Octob.
  1.
  do.
  2100
    375.  
  
  


  
  
  
  
  
  
  6,027.32
  


  
  Feb.
  15.
  James Ewing, for New Jersey,
  1542
  350.  
  
  


  
  Feb
  18.
  do.
  1548
  112.02
  
  


  
  
  
  do.
  1549
  164.33
  
  


  
  April
  28.
  do.
  1713
  175.  
  
  


  
  June
  7.
  do.
  1828
  510.83
  
  


  
  August
  3.
  do.
  1989
  175.  
  
  


  
  Nov.
  2.
  do.
  2206
    175.  
  
  


  
  
  
  
  
  
  1,662.18
  


  
  Jan.
  11.
  Thomas Smith, for Pennsylvania,
  1453
  375.  
  
  


  
  April
  5.
  do.
  1645
  375.  
  
  


  
  April
  7.
  do.
  1660
  791.66
  
  


  
  April
  7.
  do.
  1661
  541.66
  
  


  
  April
  23.
  do.
  1705
  1172.03
  
  


  
  May
  19.
  do.
  1769
  687.50
  
  


  
  July
  10.
  do.
  1926
  375.  
  
  


  
  Octob.
  3.
  do.
  2130
    375.  
  
  


  
  
  
  
  
  
  4,692.85
  



  
  Feb.
  25.
  James Tilton, for Delaware,
  1561
  218.67
  
  


  
  Feb
  27.
  do.
  1564
  150.  
  
  


  
  April
  9.
  do.
  1669
  150.  
  
  


  
  July
  17.
  do.
  1954
  150.  
  
  


  
  Oct.
  1.
  do.
  2101
    150.  
  
  


  
  
  
  
  
  
  818.67
  


  
  May
  30.
  John Hopkins, for Virginia,
  1803
  2269.88
  
  


  
  
  
  do.
  1804
  1223.88
  
  


  
  May
  30.
  do.
  1806
  375.  
  
  


  
  July
  30.
  do.
  1982
  375.  
  
  


  
  Oct.
  16.
  do.
  2167
    375.  
  
  


  
  
  
  
  
  
  4,617.99
  


  
  Jan.
  5.
  William Skinner, for North Carolina,
  1431
  250.  
  
  


  
  April
  4.
  do.
  1639
  250.  
  
  


  
  May
  30.
  do.
  1807
  2125.  
  
  


  
  July
  9.
  do.
  1922
  250.  
  
  


  
  Oct.
  3.
  do.
  2127
    250.  
  
  


  
  
  
  
  
  
  3,125.  
  


  
  Jan.
  30.
  John Neufville, for South Carolina,
  1505
  250.  
  
  


  
  April
  7.
  do.
  1663
  250.  
  
  


  
  July
  6.
  do.
  1911
  250.  
  
  


  
  Oct.
  2.
  do.
  2121
    250.  
  
  


  
  
  
  
  
  
  1,000.  
  


  
  Jan.
  16.
  Richard Willy, for Georgia,
  1475
  167.09
  
  


  
  Feb.
  16.
  do.
  1544
  175.  
  
  


  
  April
  13.
  do.
  1683
  175.  
  
  


  
  July
  10.
  do.
  1925
  175.  
  
  


  
  Oct.
  11.
  do.
  2153
  91.20
  
  


  
  Oct.
  23.
  do.
  2181
    175.  
  
  


  
  
  
  
  
  
  958.29
  


  
  
  
  
  
  
  
  32,396.74












  
  
  
  For pensions annuities and grants allowed by sundry acts of congress.
  
  


  
  
  
  To John Jordon, per act of Sept. 15, 1783.
  
  


  
  Jan.
  4.
  Warrant No.
  1426
  10.  
  
  


  
  April
  4.
  do.
  1635
  10.  
  
  


  
  July
  25.
  do.
  1971
  10.  
  
  


  
  Oct.
  2.
  do.
  2106
     10.  
  
  


  
  
  
  
  
  
  40.  
  


  
  
  
  To John Paulding, per act of November 30, 1780.
  
  


  
  Jan.
  5.
  Warrant No.
  1432
  100.  
  
  


  
  May
  31.
  do.
  1812
  100.  
  
  


  
  Nov.
  21.
  do.
  2243
    100.  
  
  


  
  
  
  
  
  
  300.  
  



  
  
  
  To Frederick William de Steuben, per act of June 4, 1790.
  
  


  
  Jan.
  7.
  Warrant No.
  1441
  625.  
  
  


  
  April
  7.
  do.
  1665
  625.  
  
  


  
  July
  11.
  do.
  1930
  625.  
  
  


  
  Octob.
  2.
  do.
  2114
    625.  
  
  


  
  
  
  
  
  
  2,500.  
  


  
  
  
  To Dominique l’Eglize, per act of August 8, 1782.
  
  


  
  Jan.
  20.
  Warrant No.
  1493
  30.  
  
  


  
  April
  11.
  do.
  1675
  30.  
  
  


  
  July
  16.
  do.
  1944
  30.  
  
  


  
  Oct.
  9.
  do.
  2150
     30.  
  
  


  
  
  
  
  
  
  120.  
  


  
  
  
  To James McKenzie, per act of September 15, 1783.


  
  Feb.
  15.
  Warrant No.
  1538
  10.  
  
  


  
  Dec.
  7.
  do.
  2287
     30.  
  
  


  
  
  
  
  
  
  40.  
  


  
  
  
  To Elizabeth Bergen, per act of August 24, 1781.
  
  


  
  Feb.
  15.
  Warrant No.
  1543
  13.33
  
  


  
  May
  19.
  do.
  1774
  13.33
  
  


  
  July
  27.
  do.
  1976
  13.33
  
  


  
  Nov.
  5.
  do.
  2210
     13.33
  
  


  
  
  
  
  
  
  53.32
  


  
  
  
  To Joseph Traversie, per act of August 8, 1782.
  
  


  
  Feb.
  18.
  Warrant No.
  1546
  60.  
  
  


  
  Aug.
  14.
  do.
  2010
  60.  
  
  


  
  Octob.
  17.
  do.
  2168
     30.  
  
  


  
  
  
  
  
  
  150.  
  


  
  
  
  To David Williams, per act of November 3, 1780.
  
  


  
  Mar.
  30.
  Warrant No.
  1602
  
  200.  
  


  
  
  
  To Joseph Brussells, per act of September 15, 1783.
  
  


  
  April
  30.
  Warrant No.
  1717
  
  20.  
  



  
  
  
  To Lieutenant Colonel de Touzard, per act of the 27 of October 1778.
  
  


  
  May
  11.
  Warrant No.
  1743
  900.  
  
  


  
  Aug.
  29.
  do.
  2036
    180.  
  
  


  
  
  
  
  
  
  1,080.  
  


  
  
  
  To Isaac Van Wart, per act of November 3, 1780.
  
  


  
  June
  19.
  Warrant No.
  1847
  
  200.  
  


  
  
  
  To John Warren, Guardian to the youngest children of the late Major General Joseph Warren, per act of the first of July 1780.
  
  


  
  July
  14.
  Warrant No.
  1937
  
  450.  
  


  
  
  
  To Richard Gridley, per acts of the 17 November 1775, and the 26 Feb. 1781.
  
  


  
  July
  16.
  Warrant No.
  1946
  
   444.40
  


  
  
  
  
  
  
  
    5,597.72


  
  
  
  
  
  
  
  380,917.58


Payments on Account of the War Department.










  
  
  
  To Joseph Howell, for the use of the Department of War.
  
  


  1792,
  Jan.
  16.
  Warrant No.
  1468
  6,000.  
  
  


  
  Jan.
  27.
  do.
  1499
  6,000.  
  
  


  
  Feb.
  13.
  do.
  1530
  6,000.  
  
  


  
  Feb.
  17.
  do.
  1545
  6,000.  
  
  


  
  Feb.
  21.
  do.
  1554
  12,000.  
  
  


  
  Feb.
  27.
  do.
  1565
  6,000.  
  
  


  
  Feb.
  29.
  do.
  1567
  12,000.  
  
  


  
  Mar.
  13.
  do.
  1580
  12,000.  
  
  


  
  Mar.
  16.
  do.
  1583
  20,000.  
  
  


  
  Mar.
  28.
  do.
  1599
  20,000.  
  
  


  
  April
  5.
  do.
  1650
  20,000.  
  
  


  
  April
  14.
  do.
  1685
  10,000.  
  
  


  
  April
  16.
  do.
  1691
  10,000.  
  
  


  
  April
  23.
  do.
  1708
  10,000.  
  
  


  
  April
  24.
  do.
  1711
  7,000.  
  
  


  
  May
  4.
  do.
  1725
  10,000.  
  
  


  
  Oct.
  10.
  do.
  2152
  
   
   The amount of this Warrant was advanced to Joseph Howell, by the Bank of North America, pursuant to an arrangement made by the Secretary of the Treasury, in the following sums, and at the following periods, viz.

156,595.56
  
  


  
  
  
  
  
  
  329,595.56
  









1791,
Sept.
20.
20,026.23

Dec.
1,
10,203.  




21.
2,500.  



50,000.  




23.
5,000.  


2.
6,000.  




26.
12,466.33


7.
3,000.  



Oct.
4.
5,000.  



10,000.  




27.
5,000.  


23.
5,000.  



Nov.
12.
6,000.  
1792,
Jan.
3.
6,000.  




19.
4,000.  



       




25.
6,400.  



156,595.56

















  
  
  
  To Samuel Meredith, on account of the pay of the army, the subsistence and forage of Officers, the bounties to Soldiers, the expenses of the recruiting service, and the incidental and contingent expenses of the Department of War.
  


  1792,
  May
  12.
  Warrant No.
  1750
  20,000.  
  
  


  
  
  18.
  do.
  1768
  2,000.  
  
  


  
  
  21.
  do.
  1779
  20,000.  
  
  


  
  
  26.
  do.
  1796
  20,000.  
  
  


  
  June
  4.
  do.
  1816
  20,000.  
  
  


  
  
  19.
  do.
  1844
  20,000.  
  
  


  
  July
  10.
  do.
  1924
  10,000.  
  
  


  
  
  19.
  do.
  1960
  20,000.  
  
  


  
  August
  4.
  do.
  1993
  20,000.  
  
  


  
  
  11.
  do.
  2007
  10,000.  
  
  


  
  
  18.
  do.
  2019
  46,000.  
  
  


  
  Sept.
  4.
  do.
  2042
  2,000.  
  
  


  
  
  
  do.
  2043
  1,000.  
  
  


  
  
  8.
  do.
  2050
  2,000.  
  
  


  
  
  19.
  do.
  2064
  1,500.  
  
  


  
  
  
  do.
  2065
  500.  
  
  


  
  
  21.
  do.
  2068
  2,000.  
  
  


  
  Oct.
  1.
  do.
  2097
  2,500.  
  
  


  
  
  
  do.
  2098
  500.  
  
  


  
  
  5.
  do.
  2138
  3,000.  
  
  


  
  
  
  do.
  2139
  1,000.  
  
  


  
  
  13.
  do.
  2162
  10,000.  
  
  


  
  
  
  do.
  2163
  2,000.  
  
  


  
  Nov.
  1.
  do.
  2199
  6,362.  
  
  


  
  
  13.
  do.
  2227
  8,000.  
  
  


  
  
  
  do.
  2228
  2,000.  
  
  


  
  
  24.
  do.
  2254
  5,500.  
  
  


  
  
  
  do.
  2255
  1,500.  
  
  


  
  Dec.
  1.
  do.
  2271
  1,500.  
  
  


  
  
  
  do.
  2272
  1,500.  
  
  


  
  
  3.
  do.
  2277
  6,000.  
  
  


  
  
  8.
  do.
  2288
  34,878.  
  
  


  
  
  
  
  
  
  303,240.  
  



  
  
  
  To James O Hara, Quarter-Master General for the Army, for the use of his Department.
  
  


  
  May
  11.
  Warrant No.
  1742
  25,000.  
  
  


  
  
  12.
  do.
  1749
  30,000.  
  
  


  
  Aug.
  29.
  do.
  2034
  10,000.  
  
  


  
  Sept.
  4.
  do.
  2046
  4,000.  
  
  


  
  Octob.
  10.
  do.
  2151
  2,000.  
  
  


  
  
  25.
  do.
  2186
  1,000.  
  
  


  
  
  29.
  do.
  2190
  35,000.  
  
  


  
  Nov.
  23.
  do.
  2250
  1,000.  
  
  


  
  
  24.
  do.
  2253
  1,500.  
  
  


  
  Dec.
  20.
  do.
  2314
  8,090.67
  
  


  
  
  
  
  
  
  117,590.67
  


  
  
  
  To Thomas Harwood, as Agent for the late Maryland line, for the purpose of enabling him to discharge a balance of pay due to the non commissioned Officers and privates of said line.
  
  


  
  June
  5.
  Warrant No.
  1820
  9,678.85
  
  


  
  
  6.
  do.
  1824
    406.66
  
  


  
  
  
  
  
  
  10,085.51
  


  
  
  
  To William Blount, Governor of the Territory South of the Ohio for the use of the Department of War, within the said Territory.
  
  


  1792,
  Oct.
  18.
  Warrant No.
  2172
  5,000.  
  
  


  
  Nov.
  20.
  do.
  2240
  6,000.  
  
  


  
  
  
  
  
  
  11,000.  
  


  
  
  
  To Sundry Contractors, for supplies of different kinds furnished for the use of the Army.
  
  


  
  
  
  William Hill, for clothing.
  
  


  
  Jan.
  19.
  Warrant No.
  1490
  21,000.  
  
  


  
  
  20.
  do.
  1491
    653.14
  
  


  
  
  
  
  
  
  21,653.14
  


  
  
  
  Thomas Billington and Charles Young, for clothing.
  
  


  
  Mar.
  28.
  Warrant No.
  1601
  5,900.  
  
  


  
  April
  2.
  do.
  1616
  5,000.  
  
  


  
  
  7.
  do.
  1659
  5,000.  
  
  


  
  
  21.
  do.
  1702
  5,000.  
  
  


  
  
  24.
  do.
  1710
  5,000.  
  
  


  
  May
  4.
  do.
  1724
  5,000.  
  
  


  
  
  17.
  do.
  1765
  9,192.93
  
  


  
  
  18.
  do.
  1767
  3,000.  
  
  


  
  
  28.
  do.
  1797
  3,000.  
  
  


  
  June
  7.
  do.
  1830
  4,000.  
  
  


  
  
  19.
  do.
  1840
  10,000.  
  
  



  
  July
  2.
  do.
  1880
  4,236.33
  
  


  
  
  12.
  do.
  1933
  5,000.  
  
  


  
  Aug.
  4.
  do.
  1992
  5,000.  
  
  


  
  Sept.
  3.
  do.
  2040
  9,000.  
  
  


  
  Oct.
  22.
  do.
  2179
  4,500.  
  
  


  
  Nov.
  1.
  do.
  2202
  128.46
  
  


  
  
  6.
  do.
  2213
  705.11
  
  


  
  Dec.
  8.
  do.
  2291
  2,000.  
  
  


  
  
  
  
  
  
  90,662.83
  


  
  
  
  William Young, for Boots
  
  


  
  April
  12.
  Warrant No.
  1681
  600.  
  
  


  
  May
  9.
  do.
  1731
  1,000.  
  
  


  
  June
  18.
  do.
  1843
  789.33
  
  


  
  Sept.
  12.
  do.
  2054
    298.66
  
  


  
  
  
  
  
  
  2,687.99
  
  


  
  
  
  John Shepherd and Robert Smith, for clothing.
  
  


  
  April
  17.
  Warrant No.
  1694
  8,000.  
  
  


  
  
  30.
  do.
  1718
  2,939.30
  
  


  
  May
  2.
  do.
  1720
  33.79
  
  


  
  
  9.
  do.
  1732
  13,387.44
  
  


  
  
  9
  do.
  1733
  2,554.59
  
  


  
  
  
  
  
  
  26,915.12
  


  
  
  
  Peter Nagle and Philip Zieber, for Hats.
  
  


  
  April
  19.
  Warrant No.
  1698
  450.  
  
  


  
  May
  17.
  do.
  1764
  1,155.  
  
  


  
  June
  19.
  do.
  1845
  800.  
  
  


  
  July
  19.
  do.
  1959
  400.  
  
  


  
  Aug.
  22.
  do.
  2026
    654.06
  
  


  
  
  
  
  
  
  3,459.06
  


  
  
  
  Nathaniel Beach and Abiel Canfield, for shoes.
  
  


  
  April
  30.
  Warrant No.
  1716
  3,455.  
  
  


  
  Aug.
  8.
  do.
  2000
  7,980.92
  
  


  
  
  9.
  do.
  2004
  3,681.38
  
  


  
  
  
  
  
  
  15,117.30
  


  
  
  
  Robert Elliott and Elie Williams, for supplies furnished on the western frontiers.
  
  


  
  Jan.
  17.
  Warrant No.
  1484
  10,000.  
  
  


  
  Mar.
  24.
  do.
  1598
  10,000.  
  
  


  
  April
  2.
  do.
  1615
  20,000.  
  
  


  
  
  21.
  do.
  1703
  20,000.  
  
  


  
  May
  4.
  do.
  1727
  5,000.  
  
  


  
  July
  11.
  do.
  1928
  5,000.  
  
  


  
  Aug.
  27.
  do.
  2029
  10,000.  
  
  



  
  Oct.
  9.
  do.
  2147
  2,760.67
  
  


  
  
  12.
  do.
  2157
  20,000.  
  
  


  
  
  25.
  do.
  2185
  4,000.  
  
  


  
  Nov.
  1.
  do.
  2198
  20,000.  
  
  


  
  
  
  
  
  
  126,760.67
  


  
  
  
  Melancton Smith, for supplies furnished in the state of New-York.
  


  
  Feb.
  7.
  Warrant No.
  1526
  795.29
  
  


  
  
  24.
  do.
  1559
  138.69
  
  


  
  
  29.
  do.
  1568
  122.07
  
  


  
  Mar.
  7.
  do.
  1574
  559.23
  
  


  
  
  19.
  do.
  1586
  29.88
  
  


  
  April
  4.
  do.
  1633
  125.21
  
  


  
  
  21.
  do.
  1701
  149.43
  
  


  
  May
  28.
  do.
  1798
  161.40
  
  


  
  June
  12.
  do.
  1837
  169.95
  
  


  
  July
  23.
  do.
  1965
  396.95
  
  


  
  Aug.
  18.
  do.
  2020
  154.85
  
  


  
  Sept.
  21.
  do.
  2072
  125.49
  
  


  
  Oct.
  17.
  do.
  2171
  128.72
  


  
  
  20.
  do.
  2176
    268.86
  
  


  
  
  
  
  
  
  3,326.02
  


  
  
  
  Chauncey Whittelsey, for supplies furnished at Middletown in Connecticut.
  
  


  
  July
  7.
  Warrant No.
  1915
  1103.60
  
  


  
  Oct.
  22.
  do.
  2178
    879.44
  
  


  
  
  
  
  
  
  1,983.04
  


  
  
  
  Daniel Hale, for supplies furnished at Albany.
  
  


  
  Aug.
  21.
  Warrant No.
  2008
  905.19
  
  


  
  Sept.
  29.
  do.
  2164
    169.79
  
  


  
  
  
  
  
  
  1,074.98
  


  
  
  
  John Habersham, for supplies furnished in Georgia.
  
  


  
  Aug.
  21.
  Warrant No.
  2024
  3.74
  
  


  
  Sept.
  29.
  do.
  2085
  2,110.57
  
  


  
  
  
  
  
  
  2,114.31
  


  
  
  
  James Roberts, for supplies furnished at Richmond in Virginia.
  
  


  
  Aug.
  30.
  Warrant No.
  2039
  552.30
  
  


  
  Nov.
  3.
  do.
  2209
    354.04
  
  


  
  
  
  
  
  
  906.34
  



  
  
  
  Jacob Dickert, Peter Gonter and John Groff, for Rifle Guns.
  
  


  
  Sept.
  12.
  Warrant No.
  2055
  1,200.  
  
  


  
  Oct.
  18.
  do.
  2173
  1,200.  
  
  


  
  Nov.
  26.
  do.
  2260
    804.  
  
  


  
  
  
  
  
  
  3,204.  
  


  
  
  
  Clement Biddle, for supplies furnished in Philadelphia.
  
  


  
  Oct.
  12.
  Warrant No.
  2159
  114.13
  
  


  
  Nov.
  20.
  do.
  2241
    997.87
  
  


  
  
  
  
  
  
  1,112.  
  


  
  
  
  John G. Mayer, for supplies furnished in South-Carolina.
  
  


  
  Mar.
  6.
  Warrant No.
  1573
  1,711.28
  
  


  
  May
  17.
  do.
  1766
    117.14
  
  


  
  
  
  
  
  
  1,828.42
  


  
  
  
  Tench Francis, Agent for procuring certain supplies.
  
  


  
  Sept.
  12.
  Warrant No.
  2052
  600.  
  
  


  
  Dec.
  1.
  do.
  2269
  1,000.  
  
  


  
  
  20.
  do.
  2315
  1,000.  
  
  


  
  
  
  
  
  
  2,600.  
  












  1792,
  April
  2.
  To Stephen Bruce, for supplies furnished at Boston, Warrant No.
  1617
  1,163.38
  


  
  
  17.
  William Smith, for do. at Springfield
  1692
  647.89
  


  
  May
  5.
  Charles McClure, one of the executors of James Smith, deceased, for supplies furnished at Carlisle,
  1728
  3,670.65
  


  
  
  9.
  Squire Grant, for do. at Louisville
  1735
  46.12
  


  
  
  9.
  Elijah Craig, for do. at Lexington
  1736
  69.58
  


  
  June
  5.
  Robert Seagrove and co. for do. in Georgia
  1821
  4,206.88
  


  
  
  
  Speirs McLeod and co. for do. in do.
  1822
  3,151.25
  


  
  
  7.
  Abraham Hunt, for Horses
  1914
  529.81
  


  
  
  18.
  Elias B. Dayton, for supplies furnished in New Jersey
  1957
  170.76
  


  
  Aug.
  4.
  Robert Trout and James Tylee, for inspecting shoes
  1991
  107.61
  


  
  
  8.
  Stephen Hays, for packing shoes
  2002
  6.40
  


  
  
  
  Jonathan Andress, for boxes, for do.
  2003
  79.69
  


  
  Sept.
  6.
  Samuel Hodgdon, Commissary of military stores, to be applied in paying for sundry articles of ordnance and ordnance stores,
  2048
  1,148.58
  


  
  
  17.
  Jacob Welshans, for rifle guns,
  2059
  72.  
  


  
  
  
  William Dean, for levelling instruments
  2060
  36.  
  


  
  
  21.
  Samuel Hodgdon, late Quarter master general of the army, for expenditures which were incurred in his late department
  2069
  2,200.  
  



  
  
  
  Godlove Heiskell, for supplies furnished at Fredericksburg in Virginia
  2070
  487.40
  


  
  Oct.
  12.
  William Allen, for horsemens swords
  2158
  400.  
  


  
  
  24.
  Samuel Hewett, for supplies furnished at Elkton
  2184
  162.85
  


  
  
  
  Abraham Millan, for do. at Bridgetown
  2193
  48.86
  


  
  Nov.
  3.
  Matthew Harvey, for do. at Fincastle
  2208
  517.36
  


  
  
  8.
  Alexander Scott, for do. at Lancaster
  2215
  668.47
  


  
  
  10.
  Alexander Humphreys, for do. at Staunton
  2222
  385.71
  


  
  
  
  Benjamin Conner, for do. at Exeter
  2223
  387.57
  


  
  
  26.
  Adam Anstate, for rifle guns
  2256
  204.  
  


  
  
  
  John McIntire, for rations issued to the militia of Ohio county in Virginia
  2257
  318.64
  


  
  
  27.
  John Nicholson, for rifle guns
  2262
  312.  
  


  
  
  30.
  John Miller Junior, for inspecting clothing
  2268
  200.  
  


  
  Dec.
  5.
  Gabriel Blakeny, for rations to militia of Washington county in Pennsylvania
  2282
  947.84
  


  
  
  8.
  Solomon Maxwell, for supplies furnished in the state of Delaware
  2289
  250.60
  


  
  
  15.
  Clement Biddle, for rations issued by the state of Pennsylvania, to the militia raised for the protection of its frontiers
  2308
  1447.93
  


  
  
  18.
  John Stewart, for supplies furnished to the riflemen raised in Virginia
  2311
  1,753.06
  


  
  
  21.
  Aron Robinson, for supplies furnished at Bennington
  2316
       322.62
  


  
  
  
  
  
  
  1,103,038.47
  



  
  
  
  
  
  
  
  
  
  
    
    
    
    Indian department.
    
    
  
  
    1792,
    Feb.
    3.
    To William Blount, Governor of the territory south of the Ohio for sundry expenditures at a treaty held with the Cherokee nation in July 1791; War. No. 1510
    528.63
    
    
  
  
    
    May
    11.
    Elijah Craig, for rations issued to Indian prisoners   War. No. 1744
    43.  
    
    
  
  
    
    Sept.
    4.
    Tench Francis, agent for procuring certain Indian supplies, 2044   6,000.  
    
    
    
  
  
    
    
    25.
    do. 2073   3,000.  
    
    
    
  
  
    
    Nov.
    13.
    do. 2226   2,000.  
    
    
    
  
  
    
    
    
    
    11,000.
    
    
  
  
    
    
    21.
    Clement Biddle, for supplies furnished to Joseph Brandt, chief of the six nations of Indians; War. No. 2244
    466.33
    
    
  
  
    
    
    26.
    Israel Chapin, deputy temporary agent to the five nations of Indians, for expenses incurred by him on account of the said Indians; War. No. 2258
    27.33
    
    
  
  
    
    
    
    James B. Smith, for three large wampum belts   War. No. 2259
    43.  
    
    
  
  
    
    Dec.
    4.
    James Seagrove, agent for Indian affairs in the southern department, on account of certain incidental and contingent expenses of the department of War War. No. 2278
    900.  
    
    
  
  
    
    
    13.
    Nicholas Hoffman, for the purpose of purchasing certain Indian supplies, War. No. 2299
     640.56
    
    
  
  
    
    
    
    
    
      13,648.85
    
  
  
    
    
    
    
    
    1,116,687.32
    
  
  
    
    
    
    From this deduct, the amount of repayments into the Treasury, by the following persons being so much unexpended of monies previously advanced to them, for the use of the department of war.
    
    
    
  
  
    
    
    
    By Abraham Hunt, agent for purchasing horses for the army, on warrant No. 75, in favor of the Treasurer
    32.  
    
    
  
  
    
    
    
    By Henry Knox, Secretary at War, on warrant No. 83, in favour of the Treasurer
    2,304.38
    
    
  
  
    
    
    
    
    
       2,336.38
    
  
  
    
    
    
    
    
    1,114,350.94
    
  












  
  
  
  To the following agents for paying pensions due to military invalids.
  
  


  
  
  
  State of New-Hampshire.
  
  


  1792,
  Feb.
  6.
  Wm. Gardner, War. No.
  1515
  1,688.  
  
  
  


  
  Aug.
  1.
  Joseph Whipple, do.
  1987
  3,683.91
  
  
  


  
  Sept.
  25.
   Wm. Gardner, do.
  2087
  2,010.  
  
  
  


  
  
  
  
  
  
  7,381.91
  
  


  
  
  
  State of Massachusetts.
  
  


  
  Feb.
  6.
  Nathaniel Appleton, War. No.
  1516
  6,205.  
  
  
  


  
  May
  2.
  Benjamin Lincoln
  1722
  11,303.79
  
  
  


  
  Aug.
  27.
  Nathaniel Appleton
  2032
  7,000.  
  
  
  


  
  
  
  
  
  
  24,508.79
  
  


  
  
  
  State of Rhode Island.




  
  Feb.
  6.
  Jabez Bowen, War. No.
  1517
  1465.  
  
  
  


  
  Aug.
  27.
  do. do.
  2031
   1,492.  
  
  
  


  
  
  
  
  
  
  2,957.  
  
  


  
  
  
  State of Connecticut.
  
  


  
  Jan.
  23.
  Jedediah Huntington, War. No.
  1491
  7,171.60
  
  
  


  
  Feb.
  6.
  Wm. Imlay, do.
  1518
  3,896.  
  
  
  


  
  Sept.
  29.
  do. do.
  2092
  700.  
  
  
  


  
  Nov.
  14.
  Jedediah Huntington
  2229
  57.12
  
  
  


  
  
  16.
  William Imlay, do.
  2233
  2,000.  
  
  
  


  
  Dec.
  7.
  do. do.
  2284
   1,500.  
  
  
  


  
  
  
  
  
  
  15,324.72
  
  



  
  
  
  State of Vermont.
  
  


  
  Aug.
  17.
  Noah Smith War. No.
  2016
  
  250.  
  
  


  
  
  
  State of New-York.
  
  


  
  Feb.
  14.
  John Cochran; War. No.
  1533
  8,140.  
  
  
  


  
  Aug.
  27.
  do. do.
  2033
  8,150.  
  
  
  


  
  Nov.
  1.
  John Lamb, do.
  2205
    498.54
  
  
  


  
  
  
  
  
  
  16,788.54
  
  


  
  
  
  State of New-Jersey.
  
  


  
  Feb.
  14
  James Ewing; War. No.
  1534
  2,130.  
  
  
  


  
  Aug.
  17.
  do. do.
  2017
   2,130.  
  
  
  


  
  
  
  
  
  
  4,260.  
  
  


  
  
  
  State of Pennsylvania.
  
  


  
  Feb.
  14.
  Thomas Smith; War. No.
  1535
  8,273.  
  
  
  


  
  Sept.
  4.
  do. do.
  2045
   8,272.  
  
  
  


  
  
  
  
  
  
  16,545.  
  
  


  
  
  
  State of Delaware.
  
  


  
  Feb.
  14.
  James Tilton; War. No.
  1536
  920.  
  
  
  


  
  Aug.
  17.
  do. do.
  2018
    920.  
  
  
  


  
  
  
  
  
  
  1,840.  
  
  


  
  
  
  State of Maryland.
  
  


  
  Feb.
  6.
  Th. Harwood; War. No.
  1519
  2,070.  
  
  
  


  
  Sept.
  29.
  do. do.
  2093
  1,150.  
  
  
  


  
  Nov.
  21.
  Otho H. Williams,
  2246
  1,603.79
  
  
  


  
  Dec.
  10.
  The state of Maryland,
  2294
   2,343.63
  
  
  


  
  
  
  
  
  
  8,167.42
  
  


  
  
  
  State of Virginia.
  
  


  
  Feb.
  6.
  John Hopkins; War. No.
  1520
  4,702.  
  
  
  


  
  Nov.
  1.
  do. do.
  2204
  400.  
  
  
  


  
  
  22.
  do. do.
  2249
  2,750.  
  
  
  


  
  Dec.
  6.
  do. do.
  2283
  400.  
  
  
  


  
  
  15.
  do. do.
  2303
   1,150.  
  
  
  


  
  
  
  
  
  
  9,402.  
  
  


  
  
  
  State of North-Carolina.
  
  


  1791,
  Aug.
  4.
  Wm. Skinner; War. No.
  1218
  443.  
  
  
  



  
  
  
  State of Georgia.
  
  


  1792,
  Feb.
  14.
  Richard Wylly; War. No.
  1537
  338.  
  
  
  


  
  Sept.
  29.
  do. do.
  2086
  510.  
  
  
  


  
  Dec.
  31.
  do. do.
  2340
    526.77
  
  
  


  
  
  
  
  
  
  1,374.77
  
  


  
  
  
  
  
  
  
  109,243.15
  


  1,223,594.09



  
  
  
  
  
  
  
  
  
    
    
    
    Ministers, &c. of the United States at Foreign Courts.
    
    
  
  
    
    
    
    For the support of Ministers of the United States at Foreign Courts, pursuant to the act, entitled “An act providing the means of intercourse between the United States and Foreign nations.”
    
    
  
  
    
    Jan.
    27.
    To Thomas Jefferson, Secretary of state, War. No.
    1497
    40,000.  
    
  
  
    
    
    
    do. do.
    1498
    38,766.67
    
  
  
    
    
    
    
    
    
    
    78,766.67
  
  
    
    
    
    Revenue cutters. certain debts contracted by colonel timothy pickering. towards building and equipping revenue cutters.
    
    
  
  
    1792,
    Mar.
    16:
    To Jacob S. Howell, for sundry articles of ship chandlery purchased for the use of the Cutter at Washington in North-Carolina; war. No. 1582
    
    53.02
  
  
    
    
    
    Towards discharging certain debts contracted by colonel Timothy Pickering, late Quarter Master General; for services performed and supplies furnished in the Quarter Masters department, under the direction of the said T. Pickering.
    
    
    
  
  
    
    April
    6.
    To David Hobby, Warrant No.
    1651
    528.29
    
  
  
    
    
    14.
    Hendrick Wyckoff, do.
    1687
    300.  
    
  
  
    
    
    
    Wyckoff and Currie, do.
    1688
    62.48
    
  
  
    
    June
    30.
    Martin Post, late guide to the army, do.
    1865
    550.55
    
  
  
    
    July
    11.
    John Buchanan, do.
    1929
    174.50
    
  
  
    
    
    14.
    Leonard D. Nicoll, do.
    1939
    464.36
    
  
  
    
    
    
    Elijah Hunter, assignee of Gilbert Deane.
    1940
    63.50
    
  
  
    
    
    16.
    

        
          John Wright, assignee of Lynde Catlin, Attorney for Jonathan Heart,
          }
        
      

    1943
    75.25
    
  
  
    
    
    17.
    

        
          Peter Anspach, late assistant quarter master, under Timothy Pickering,
          }
        
      
    
    1952
    387.25
    
  
  
    
    
    
    
    
    
    
    2,606.18
  












  
  
  
  Interest on the domestic debt.
  
  


  
  
  
  For discharging the Interest which became due on the different species of stock standing on the books of the several Commissioners of Loans, and the funded and unfunded registered debt, on the books of the Treasury.
  
  


  
  
  
  To William Gardner, Commissioner for the state of New-Hampshire.
  
  


  1792,
  Feb.
  3.
  Warrant No.
  1513
  3,800.  
  
  


  
  May
  22.
  do.
  1783
  2,000.  
  
  


  
  June
  30.
  do.
  1869
  2,200.  
  
  


  
  Aug.
  29.
  do.
  2035
  4,450.  
  
  


  
  Sept.
  29.
  do.
  2091
  1,000.  
  
  


  
  Nov.
  20.
  do.
  2238
   5,050.  
  
  


  
  
  
  
  
  
  18,500.  
  


  
  
  
  To Nathaniel Appleton, Commissioner for Massachusetts.
  
  


  
  Mar.
  14.
  Warrant No.
  1581
  40,000.  
  
  


  
  
  30.
  do.
  1612
  900.  
  
  


  
  May
  28.
  do.
  1800
  6,900.  
  
  


  
  June
  30.
  do.
  1872
  50,400.  
  
  


  
  
  
  do.
  1877
  45,000.  
  
  


  
  Sept.
  29.
  do.
  2089
  20,000.  
  
  


  
  
  
  do.
  2094
  65,000.  
  
  


  
  Dec.
  15.
  do.
  2305
  3,000.  
  
  


  
  
  31.
  do.
  2341
  62,000.  
  
  


  
  
  
  
  
  
  293,200.  
  


  
  
  
  To Jabez Bowen, Commissioner for Rhode-Island.
  
  


  
  Mar.
  30.
  Warrant No.
  1611
  5,500.  
  
  


  
  June
  30.
  do.
  1875
  6,500.  
  
  


  
  Sept.
  18.
  do.
  2061
  3,200.  
  
  


  
  
  
  do.
  2062
  3,000.  
  
  


  
  Dec.
  31.
  do.
  2343
  6,000.  
  
  


  
  
  
  do.
  2344
  6,000.  
  
  


  
  
  
  
  
  
  30,200.  
  


  
  
  
  To William Imlay, Commissioner for Connecticut.
  
  


  
  Jan.
  16.
  Warrant No.
  1470
  9,400.  
  
  


  
  Mar.
  20.
  do.
  1589
  7,100.  
  
  


  
  
  30.
  do.
  1609
  14,000.  
  
  


  
  May
  22.
  do.
  1781
  2,000.  
  
  


  
  June
  30.
  do.
  1874
  800.  
  
  


  
  Sept.
  29.
  do.
  2088
  13,950.  
  
  


  
  Nov.
  16.
  do.
  2232
  4,750.  
  
  


  
  Dec.
  7.
  do.
  2285
  1,500.  
  
  


  
  
  31.
  do.
  2345
  4,050.  
  
  


  
  
  
  
  
  
  57,550.  
  



  
  
  
  To John Cochran, Commissioner for New-York.
  
  


  
  Jan.
  9.
  Warrant No.
  1443
  16,830.97
  
  


  
  Mar.
  30.
  do.
  1608
  84,000.  
  
  


  
  April
  28.
  do.
  1714
  30,000.  
  
  


  
  June
  21.
  do.
  1851
  80,000.  
  
  


  
  
  25.
  do.
  1858
  30,000.  
  
  


  
  Sept.
  27.
  do.
  2075
  90,000.  
  
  


  
  
  28.
  do.
  2082
  10,000.  
  
  


  
  Dec.
  24.
  do.
  2322
  93,000.  
  
  


  
  
  
  
  
  
  433,830.97
  


  
  
  
  To James Ewing, Commissioner for New-Jersey.
  
  


  
  Mar.
  22.
  Warrant No.
  1594
  8,250.  
  
  


  
  June
  21.
  do.
  1850
  8,500.  
  
  


  
  Sept.
  12.
  do.
  2053
  8,200.  
  
  


  
  Dec.
  3.
  do.
  2276
   4,000.  
  
  


  
  
  
  
  
  
  28,950.  
  


  
  
  
  To Thomas Smith, Commissioner for Pennsylvania.
  
  


  
  Mar.
  31.
  Warrant No.
  1606
  42,829.17
  
  


  
  June
  30.
  do.
  1863
  31,846.85
  
  


  
  Sept.
  28.
  do.
  2079
  27,731.08
  
  


  
  Dec.
  29.
  do.
  2326
  25,402.83
  
  


  
  
  
  
  
  
  127,809.93
  


  
  
  
  To James Tilton, Commissioner for Delaware.
  
  


  
  Mar.
  22.
  Warrant No.
  1593
  2,450.  
  
  


  
  June
  21.
  do.
  1849
   2,100.  
  
  


  
  
  
  
  
  
  4,550.  
  


  
  
  
  To Thomas Harwood, Commissioner for Maryland.
  
  


  
  Feb.
  2.
  Warrant No.
  1509
  1,800.  
  
  


  
  Mar.
  20.
  do.
  1590
  5,000.  
  
  


  
  
  30.
  do.
  1610
  21,200.  
  
  


  
  June
  30.
  do.
  1876
  4,000.  
  
  


  
  Sept.
  29.
  do.
  2090
  9,800.  
  
  


  
  Nov.
  3.
  do.
  2207
  7,000.  
  
  


  
  Dec.
  26.
  do.
  2323
  11,000.  
  
  


  
  
  
  
  
  
  59,800.  
  


  
  
  
  To John Hopkins, Commissioner for Virginia.
  
  


  
  Feb.
  3.
  Warrant No.
  1514
  500.  
  
  


  
  
  20.
  do.
  1552
  10.38
  
  


  
  Mar.
  20.
  do.
  1591
  9,100.  
  
  


  
  
  24.
  do.
  1596
  10,000.  
  
  


  
  
  30.
  do.
  1612
  8,000.  
  
  



  
  May
  14.
  do.
  1758
  23.58
  
  


  
  
  22.
  do.
  1782
  4,800.  
  
  


  
  
  
  do.
  1784
  8,000.  
  
  


  
  June
  30.
  do.
  1870
  2,400.  
  
  


  
  July
  28.
  do.
  1978
  3,400.  
  
  


  
  
  
  do.
  1979
  3,000.  
  
  


  
  Aug.
  17.
  do.
  2014
  1,000.  
  
  


  
  
  
  do.
  2015
  450.  
  
  


  
  Nov.
  1.
  do.
  2203
  3,600.  
  
  


  
  
  5.
  do.
  2211
  1,200.  
  
  


  
  Nov.
  20.
  do.
  2236
  1,250.  
  
  


  
  
  
  do.
  2237
  1,800.  
  
  


  
  
  22.
  do.
  2248
  7,350.  
  
  


  
  Dec.
  15.
  do.
  2304
   750.  
  
  


  
  
  
  
  
  
  66,633.96
  


  
  
  
  To William Skinner, Commissioner for North-Carolina.
  
  


  
  Feb.
  25.
  Warrant No.
  1563
  500.  
  
  


  
  July
  31.
  do.
  1983
  600.  
  
  


  
  Aug.
  29.
  do.
  2037
  4,000.  
  
  


  
  
  
  
  
  
  5,100.  
  


  
  
  
  To John Neufville, Commissioner for South-Carolina.
  
  


  
  June
  30.
  Warrant No.
  1871
  8,700.  
  
  


  
  July
  17.
  do.
  1947
  2,500.  
  
  


  
  Aug.
  27.
  do.
  2030
  19,250.  
  
  


  
  Sept.
  20.
  do.
  2067
  18,500.  
  
  


  
  
  
  
  
  
  48,950.  
  


  
  
  
  To Richard Wylly, Commissioner for Georgia.
  
  


  
  Jan.
  17.
  Warrant No.
  1480
  200.  
  
  


  
  June
  15.
  do.
  1840
  310.34
  
  


  
  
  
  do.
  1841
  1,000.  
  
  


  
  
  30.
  do.
  1873
  400.  
  
  


  
  Aug.
  23.
  do.
  2028
  850.  
  
  


  
  Nov.
  19.
  do.
  2235
  1,300.  
  
  


  
  
  
  
  
  
  4,060.34
  


  
  
  
  
  
  
  
  1,179,135.20



    
    
    
    
    
    
    
    
    
  
    
    
    
    For the interest payable at the treasury.
    
    
  
  
    
    
    
    On the Funded Debt.
    
    
  
  
    1791,
    Oct.
    26.
    To George Lewis,
    War. No.
    1331
    77.84
    
    
  
  
    1792,
    Mar.
    30.
    

        
          John Kean, cashier of the Bank of the U. States,
          }
        
      

    do.
    1603
    165,293.07
    
    
  
  
    
    June
    30.
    do.
    do.
    1866
    238,539.53
    
    
  
  
  
    
    Sept.
    28.
    do.
    do.
    2080
    2,966.84
    
    
  
  
    
    
    
    do.
    do.
    2081
    273,079.50
    
    
  
  
    
    Dec.
    31.
    do.
    do.
    2333
    304,303.27
    
    
  
  
    984,260.05
    
  

  
  
  
  On the Unfunded registered debt.
  
  


  1792,
  Jan.
  2.
  

      
        To Tench Francis, cashier of the bank of North America.
        }
      
    

  War. No.
  1416
  55,714.63
  
  


  
  May
  24.
  

      
        John Kean, cashier, of the bank of the U. States.
        }
      
    

  do.
  1792
  60,000.  
  
  


  
  June
  30.
  T. Francis, cashier, &c.
  do.
  1878
  59,914.44
  
  


  
  July
  2.
  John Kean, cashier, &c.
  do.
  1885
  10,000.  
  
  


  
  
  19.
  do.
  do.
  1061
  8,000.  
  
  


  
  
  
  
  
  
  
  193,629.07
  


  
  
  
  For discharging Unclaimed dividends.
  
  


  
  Feb.
  10.
  

      
        To John Kean, cashier of the bank of the U. States,
        }
      
    

  W. No.
  1527
  225.33
  
  


  
  
  20.
  do.
  do.
  1553
  742.13
  
  


  
  
  22.
  do.
  do.
  1558
  408.36
  
  


  
  Mar.
  16.
  do.
  do.
  1569
  185.94
  
  


  
  April
  16.
  do.
  do.
  1689
  162.50
  
  


  
  May
  2.
  do.
  do.
  1721
  1,267.12
  
  


  
  
  12.
  do.
  do.
  1751
  5.08
  
  


  
  
  16.
  do.
  do.
  1762
  886.33
  
  


  
  
  19.
  do.
  do.
  1770
  122.30
  
  


  
  
  22.
  do.
  do.
  1780
  1,607.21
  
  


  
  
  24.
  do.
  do.
  1791
  851.96
  
  


  
  
  
  do.
  do.
  1793
  6.96
  
  


  
  
  31.
  do.
  do.
  1808
  125.15
  
  


  
  
  
  do.
  do.
  1810
  4.97
  
  


  
  July
  18.
  do.
  do.
  1958
  57.78
  
  


  
  
  23.
  do.
  do.
  1967
  10.55
  
  


  
  Aug.
  6.
  do.
  do.
  1994
  774.66
  
  


  
  
  7.
  do.
  do.
  1997
  3.77
  
  


  
  
  18.
  do.
  do.
  2021
  659.73
  
  


  
  
  30.
  do.
  do.
  2038
  1,084.77
  
  


  
  Sept.
  11.
  do.
  do.
  2051
  3,194.82
  
  


  
  
  20.
  do.
  do.
  2066
  86.52
  
  


  
  Nov.
  29.
  do.
  do.
  2265
  2,671.99
  
  


  
  Dec.
  3.
  do.
  do.
  2274
  90.10
  
  


  
  
  
  do.
  do.
  2275
  32.66
  
  


  
  
  5.
  do.
  do.
  2281
  770.17
  
  


  
  
  12.
  do.
  do.
  2298
   548.10
  
  


  
  
  
  
  
  
  
  16,586.96
  


  1,194,476.08


  2,373,611.28




    
    
    
    
    
    
    
    
    

  For Paying Bills of Exchange Drawn on the Late Commissioners at Paris, in Discharge of Interest Due on Loan Office Certificates.


  1792,
  April
  6.
  To Benjamin Goodhue,
  War. No.
  1652
  84.  
  
  


  
  
  9.
  Fisher Ames,
  do.
  1672
  36.  
  
  


  
  May
  10.
  Joseph Nourse, assignee of T. Tredwell,
  do.
  1741
  48.  
  
  


  
  July
  12.
  

      
        Cornelius Ten Broek, Executor to the estate of Jacques Voorhese,
        }
      
    

  do.
  1932
  90.  
  
  


  
  
  23.
  John Wilcocks, agent for R. Colston,
  do.
  1966
  132.  
  
  


  
  Sept.
  14.
  Jonathan Williams, Junior
  do.
  2056
  12.  
  
  


  
  
  28.
  William Bell,
  do.
  2077
  168.  
  
  


  
  Oct.
  12.
  John Templeman,
  do.
  2161
    12.  
  
  


  
  
  
  
  
  
  
  582.  
  


  For the Support of Light Houses, Beacons, Buoys and Public Piers.


  
  Aug:
  1.
  To Joseph Whipple, superintendent of the Light House, on the Island of New Castle, in the state of New Hampshire, War No. 1985
  728.21
  
  


  
  Nov.
  20.
  Benjamin Lincoln, superintendent of the Light Houses in the state of Massachusetts, War. No. 2242
  9,617.96
  
  


  
  Dec.
  31.
  William Ellery, superintendent of the Light House on James Town Island, in the state of Rhode Island, War. No. 2342
  754.58
  
  


  
  Nov.
  21.
  Jedediah Huntington, superintendent of the Light House at New-London, in the state of Connecticut, War. No. 2245
  1,093.21
  
  


  
  
  
  Thomas Randall, superintendent of the Light House at Sandy Hook, in the state of New-York.
  
  













  
  Feb.
  7.
  Warrant No.
  1524
  212.70
  
  
  


  
  April
  18.
  do.
  1697
  181.12
  
  
  


  
  July
  23.
  do.
  1968
  614.38
  
  
  


  
  Oct.
  29.
  do.
  2191
    231.86
  
  
  


  
  
  
  
  
  
  1,240.06
  
  












  
  
  
  William Allibone, superintendent of the Light House at Cape Henlopen, and of the Beacons, Buoys and Public piers in the Bay and river Delaware.
  
  


  1792,
  Feb.
  10.
  Warrant No.
  1529
  217.  
  
  


  
  April
  2.
  do.
  1623
  384.  
  
  


  
  
  30.
  do.
  1715
  767.  
  
  


  
  July
  7.
  do.
  1913
  435.  
  
  



  
  Aug.
  20.
  do.
  2022
  400.  
  
  


  
  
  22.
  do.
  2025
  150.  
  
  


  
  Sept.
  21.
  do.
  2071
  674.  
  
  


  
  
  29.
  do.
  2084
  430.  
  
  


  
  Oct.
  8.
  do.
  2145
  400.  
  
  


  
  Nov.
  1.
  do.
  2201
  534.  
  
  


  
  
  10.
  do.
  2221
  144.  
  
  


  
  Dec.
  21.
  do.
  2317
   966.50
  
  


  
  
  
  
  
  
  5,501.50
  


  
  
  
  To John McComb, Junior, for erecting the Light House on Cape Henry, in the state of Virginia.
  
  


  
  Feb.
  21.
  Warrant No.
  1555
  4,000.  
  
  


  
  Sept.
  19.
  do.
  2063
  3,000.  
  
  


  
  Dec.
  7.
  do.
  2286
  2,000.  
  
  


  
  
  8.
  do.
  2290
   3,350.  
  
  


  
  
  
  
  
  12,350.  
  
  


  
  Oct.
  23.
  Tench Coxe, for oil purchased for the use of said Light House, War. No. 2183
  380.80
  
  


  
  
  
  
  
  12,730.80
  
  


  
  Nov.
  26.
  Henry Drinker, for three sinkers, for the beacons directed to be stationed in the bay of Chesapeak; War No. 2261
    74.44
  
  


  
  
  
  
  
  
  12,805.24
  


  
  
  
  To Sundry Persons, on account of the Light House at Bald Head, and the navigation of the River Cape Fear, in the state of North Carolina.
  
  


  
  Sept.
  26.
  William Allibone, for his services and expenses on a visit of examination and survey thereof, War. No. 2074
  212.  
  
  


  
  Oct.
  30.
  Christian Lybrant, for bricks, do.   2194
  150.  
  
  


  
  
  
  Peter Bob. for do. do.   2195
  15.  
  
  


  
  Dec.
  3.
  David Ridgway, for do. do.   2273
   150.  
  
  


  
  
  
  
  
  
  527.  
  


  
  
  
  To Edward Blake, superintendent of the Light House, Beacons, Buoys and Public Piers, in the state of South Carolina.
  
  


  
  May
  10.
  Warrant No.
  1737
  1,851.93
  
  


  
  July
  17.
  do.
  1951
  1,439.45
  
  


  
  
  25.
  do.
  1970
  681.36
  
  


  
  Dec.
  31.
  do.
  2338
  163.27
  
  


  
  
  
  do.
  2339
  1,253.52
  
  


  
  
  
  
  
  5,389.53
  
  


  
  Sept.
  8.
  James and Shoemaker, for buoys with their appurtenances for the harbour of Charleston in South-Carolina.   War. No. 2049
  1,319.07
  
  


  6,708.60
  


  38,967.36













  
  
  
  For Defraying the Contingent Charges of Government.
  
  


  
  April
  10.
  To Sarah Westphal, administratix of the estate of Nicholas Ferdinand Westphal, deceased, pursuant to the act entitled “An act for the relief of certain widows, orphans, invalids and other persons,” passed the 27th, of March 1792, War. No. 1673
  336.  
  
  


  
  Dec.
  8.
  James Poupard for one silver and twelve brass seals, engraved by direction of the Secretary of state, for the use of the public offices of the territory north west of the Ohio, War. No. 2292
  123.80
  
  


  
  
  12.
  Tobias Lear, Secretary to the President of the United States, being so much paid for an express from Mount Vernon to Monticello, in September, 1792, War. No. 2296
    12.  
  
  


  
  
  
  
  
  
  471.80
  












  
  
  
  For Purchases Made of the Domestic Debt.




  
  
  
  To Samuel Meredith, Treasurer of the United States.
  
  


  
  Mar.
  31.
  Warrant No.
  1605
  28,915.52
  
  


  
  June
  30.
  do.
  1864
  62,673.90
  
  


  
  Dec.
  29.
  do.
  2328
  15,098.11
  
  


  
  
  
  
  
  
  106,687.53
  


  
  
  
  To William Seton, Cashier of the Bank of New-York.
  
  


  1792,
  June
  30.
  Warrant No.
  1867
  
  151,098.89
  


  
  
  
  
  
  
  
  257,786.42


  
  
  
  Payments on Account of the French Debt.
  
  


  
  
  
  To Monsieur Jean de Ternant, Minister Plenipotentiary of France.
  
  


  
  Feb.
  21.
  Warrant No.
  1556
  8,325.  
  
  


  
  Dec.
  13.
  do.
  2301
  5,445.  
  
  


  
  
  
  
  
  
  13,770.  
  


  
  
  
  To Monsieur Antoine R.C.M. de la Forest, Consul General of France.
  
  


  
  Feb.
  21.
  Warrant No.
  1557
  22,000.  
  
  


  
  Mar.
  12.
  do.
  1579
  100,000.  
  
  


  
  May
  31.
  do.
  1811
  100,000.  
  
  


  
  Sept.
  17.
  do.
  2057
  26,088.  
  
  


  
  
  28.
  do.
  2078
  17,936.  
  
  



  
  Oct.
  15.
  do.
  2166
  24,660.  
  
  


  
  Nov.
  1.
  do.
  2200
  19,961.  
  
  


  
  
  16.
  do.
  2234
  2,358.  
  
  


  
  
  22.
  do.
  2247
  8,997.  
  
  


  
  
  30.
  do.
  2267
  64,935.01
  
  


  
  Dec.
   15.
  do.
  2307
  34,558.82
  
  


  
  
  



  421,493.83
  


  
  
  
  



  435,263.83












  
  
  
  Payments Towards Discharging the Debt Due to Certain Foreign Officers.
  
  


  
  Oct.
  22.
  To Abraham Wilt, attorney, for Major de Bert de Majan, a foreign Officer late in the service of the United States, War. No. 2180
  7,371.  
  


  
  
  26.
  Reed and Forde, assignees of Capt. John Sharp, a foreign Officer late in the service of the United States, War. No. 2187
  1,229.11
  


  
  Dec.
  13.
  Monsieur Jean de Ternant, a foreign Officer late in the service of the U. States, War. No. 2302
  9,754.68
  


  
  
  
  
  
  
  18,354.79



  711,405.04












  
  
  
  For Compensation to the Marshals of the United States, and their Assistants, for Taking the Enumeration of the Inhabitants, within their Respective Districts.
  
  


  1791,
  Dec.
  27.
  To Henry Dearborn, marshal for the district of Maine, and his assistants, War. No. 1391
  1,796.13
  


  
  
  
  John Parker, marshal for the district of New Hampshire, and his assistants, War. No. 1390
  651.13
  


  1792,
  Mar.
  24.
  William Peck, marshal for the district of RhodeIsland, and his assistants, War. No. 1597
  155.17
  


  1791,
  Dec.
  30.
  Philip B. Bradley, marshal for the district of Connecticut, and his assis-tants, War. No. 1408
  250.30
  


  
  
  
  Lewis R. Morris, marshal for the district of Vermont, and his assistants.














  1792,
  Jan.
  6.
  Warrant No.
  1439
  1,038.44
  
  


  
  
  10.
  do.
  1451
    200.  
  
  


  
  
  
  
  
  
  1,238.44
  












  
  Feb.
  15.
  William S. Smith, marshal for the district of NewYork, and his assistants, War. No. 1540
  2,027.93
  



  
  Mar.
  20.
  Thomas Lowry, marshal for the district of New Jersey, and his assistants, War. No. 1588
  309.76
  


  1791,
  Dec.
  27.
  Clement Biddle, marshal for the district of Pennsylvania, and his assis-tants, War. No. 1386
  2,458.03
  


  
  
  30.
  Allen McLane, marshal for the district of Delaware, and his assistants, War. No. 1405
  331.94
  


  
  
  27.
  Nathaniel Ramsey, marshal for the district of Maryland, and his assistants, War. No. 1384
  662.22
  


  
  
  
  Edward Carrington, marshal for the district of Virginia, and his assistants.
  
  












  1792,
  Jan.
  13.
  Warrant No.
  1459
  1,200.  
  
  


  
  
  24.
  do.
  1495
  3,053.90
  
  


  
  
  
  
  
  
  4,253.90
  


  
  
  
  Samuel McDowell, Junior, marshal for the district of Kentucky, and his assistants.
  
  


  
  Jan.
  10.
  Warrant No.
  1452
  43.88
  
  


  
  Feb.
  10.
  do.
  1528
  120.03
  
  


  
  April
  23.
  do.
  1706
  47.66
  
  


  
  
  
  do.
  1707
  49.96
  
  


  
  June
  15.
  do.
  1839
  42.48
  
  


  
  July
  26.
  do.
  1974
  65.34
  
  


  
  Oct.
  6.
  do.
  2141
  40.79
  
  


  
  
  
  do.
  2142
  50.04
  
  


  
  
  31.
  do.
  2196
    51.27
  
  


  
  
  
  
  
  
  511.45
  












  1791,
  Dec.
  29.
  To John Skinner, marshal for the district of North Carolina, and his assistants, War. No. 1398
  4,299.54
  


  
  
  
  Isaac Huger, marshal for the district of South Carolina, and his assistants.
  
  












  1792,
  Mar.
  28.
  Warrant No.
  1600
  192.  
  
  


  
  April
  2.
  do.
  1622
  1032.05
  
  


  
  
  7.
  do.
  1666
  135.38
  
  


  
  
  23.
  do.
  1704
  300.  
  
  


  
  May
  19.
  do.
  1772
  446.42
  
  


  
  
  
  do.
  1773
  379.06
  
  


  
  June
  25.
  do.
  1857
  124.53
  
  


  
  July
  17.
  do.
  1948
  156.94
  
  


  
  Aug.
  1.
  do.
  1988
  430.  
  
  


  
  
  7.
  do.
  1998
  61.21
  
  


  
  
  23.
  do.
  2027
   364.55
  
  


  
  
  
  
  
  
  3,622.14
  


  
  Oct.
  18.
  To Robe[r]t Forsyth, marshal for the district of Georgia, and his assistants, War. No. 2174
   336.61
  


  
  
  
  
  
  
  
  22,904.69




  
  
  
  
  
  
  
  
  
    
    
    
    For Five Thousand Shares Subscribed on Behalf of the United States, To the Capital Stock of the Bank of the United States, Pursuant to the Eleventh Section of the Act For Incorporating the Subscribers to the Said Bank.


  
  
    
    June
    25.
    To the President, Directors and company of the bank of the United States, War. No. 1859
    1,000,000.  
    
  
  
    
    July
    16.
    do. do.   1941
    1,000,000.  
    
  
  
    
    
    
    
    
    
    
    2,000,000.  
  
  
    
    
    
    To Replace the Like Sum Drawn (For the Purpose of Effecting the Subscription on Behalf of the United States) from the Monies Borrowed by Virtue of the Respective Acts, the One Entitled “An Act Making Provision for the Debt of the United States” And the Other Entitled “An Act Making Provision for the Reduction of the Public Debt.”
    
    
  
  
    
    June
    25.
    To John Kean, Cashier of the Bank of the United States, Warrant No. 1860
    1,000,000.  
    
  
  
    
    July
    16.
    do. do.   1942
    1,000,000.  
    
  
  
    
    
    
    
    
    
    
    2,000,000.  
  
  
    
    
    
    For Discharging a Claim of Oliver Pollock, Late Commercial Agent of the United States, At New Orleans for Supplies of Clothing, Arms and Military Stores, During the Late War.
    
    
  
  
    1792,
    Feb.
    20.
    To Oliver Pollock, Warrant No. 1551
    30,000.  
    

  
  
    
    April
    13.
    do. do.   1684
     4,518.02
    
    
  
  
    
    
    
    
    
    
    34,518.02
    
  
  
    
    Feb.
    28.
    To Don Joseph de Viar, and Don Joseph de Jaudens, commissioners of his most Catholic Majesty, War. No. 1566
    74,087.  
    
  
  
    
    
    
    
    
    
    
    108,605.20
  
  
    
    
    
    For Satisfying Miscellaneous Claims.
    
    
  
  
    1792,
    Jan.
    30.
    To David Allison agent for Robert King and Richard Fields, for going express to the Chiefs of the Cherokee Nation, in October 1788, Warrant No. 1503
    64.  
    
  
  
  
    
    Feb.
    3.
    Antoine R.C.M. de la Forest, Consul General of France, for the balance of an account due to the French Government, for supplies furnished in the West-Indies by the Navy department, to sundry ships of war of the United-States, from 1781 to 1783, Warrant No. 1512
    9,029.68
    
  
  
    
    Mar.
    19.
    Joseph Nourse Register of the Treasury, for the expenses incurred in removing the books, papers and furniture, of the several offices of the Treasury Department, from New-York to Philadelphia, in October 1790, War. No. 1587
    554.70
    
  
  
    
    May
    11.
    Francis Bailey, for eight reams of post paper, and for printing two hundred and thirteen reams of blank certificates, for the Register of the Treasury, and the commissioners of loans for the several states, Warrant No. 1745
    1,317.04
    
  
  
    
    
    12.
    George Walker, for his services and travelling expenses going to, and returning from Edenton in the state of North-Carolina, for the purpose of assisting the commissioner of loans for the said state, in the execution of his office, Warrant No. 1748
    304.59
    
  
  
    
    
    15.
    Joseph Howell, assignee of Benjamin Hawkins one of the commissioners for treating with the southern Indians, for a balance due to the said Benjamin Hawkins and other commissioners appointed under an act of Congress of the 15 of March 1785, War. No. 1759
    2,787.88
    
  
  
    
    May
    16.
    To John Cleves Symnes, and George Turner, Judges of the North western territory, for expenses incurred by them in purchasing a boat, to go the circuit in the year 1790, W. No. 1763
    66.59
    
  
  
    
    
    25.
    William Peery late one of the commissioners for treating with the southern Indians, for his attendance as commissioner aforesaid at Charleston South-Carolina, in the year 1785, Warrant No. 1794,
    299.  
    
  
  
    
    
    28.
    Israel Ludlow, for executing surveys of the north west and east boundary lines of the tract of land in the western territory, contracted for by Cutler and Sargent, agreeably to the directions of the Secretary of the Treasury, W. 1802
    551.10
    
  
  
    
    June
    6.
    Conyngham, Nesbitt and co. for fify Hydrometers, with Thermometers, &c. imported by them for the use of the officers of the revenue, by direction of the Secretary of the Treasury, Warrant No. 1827
    1,165.04
    
  
  
    
    
    7.
    James Ewing commissioner of Loans for New-Jersey, for sundry acts of the state of NewJersey, furnished by him, for the use of the Treasury Department, by direction of the Comptroller of the Treasury, War. No. 1829
    19.18
    
  
  
    
    
    
    John Brown Cutting, for certain expenditures pursuant to the act of the 8th of May 1792.
    
    
  











  
  
  15.
  Warrant No.
  1838
  419.54
  
  


  
  Sept.
  29.
  do.
  2083
  1,580.46
  
  


  
  
  
  
  
  
  2,000.  
  


  
  July
  27.
  Samuel Emery, attorney for Richard Howes, administrator to the estate of Elisha Cesar deceased, late a boy on board the frigate Alliance, for the said Elisha Cesar’s proportion of the prizes captured by the squadron under the command of John P. Jones, in the north seas, War. No. 1977
  36.25
  


  
  
  30.
  William Irvine, attorney for Ann Gibson widow and sole executrix of the last will and testament of Colonel George Gibson deceased, pursuant to an act of Congress passed the 8th of May 1792, Warrant No. 1980
  1,000.  
  


  
  Aug.
  8.
  Arnold Welles, for a balance due on a bill of exchange in his favor, drawn by William Thompson, William Irvine, Christopher Green, Timothy Biglow, John Lamb and Daniel Morgan, dated Quebec August 5, 1776, on Meredith and Clymer, Warrant No. 1999
  594.50
  


  
  
  20.
  Israel Ludlow, for surveying the west, south and east boundary lines of the Miami, making maps of the same, and for making certain calculations and maps of tracts of land contracted for with the Ohio and Scioto companies War. No. 2023
  603.39
  


  
  
  
  
  
  
  
  20,392.94




A General Statement of Certain Appropriations Made by Law, Including the Balances Unexpended on the 31 Day of December 1791, of Those Comprized in the Statement Rendered to the House of Representatives on the Tenth Day of November 1792, Exhibiting Also the Expenditures of the United States for the Year 1792, on Warrants Issued by the Secretary of the Treasury, and the Unexpended Balances of the Said Appropriations, Which Are to be Accounted for in the Next Annual Statement.
















Dates and Titles of the Acts of Appropriations
For discharging Warrants issued by the late Board of Treasury.
For the support of the Civil List.
For the support of the Army, &c.
For paying Pensions due to Military Invalids.
For defraying the expenses of Negotiations or Treaties of Peace with the Indian Tribes.
For paying interest on temporary Loans obtained by the Secretary of the Treasury.
For the support of Ministers of the United States at Foreign Courts, and maintaining intercourse with Foreign Nations.
For effecting a negotiation of the Treaty of the United States with the new Emperor of Morocco.
For the building equipment and support of the Revenue Cutters.
Towards discharging certain debts contracted by Abraham Skinner, late Commissary of Prisoners.
Towards discharging certain debts contracted by Colonel Timothy Pickering, late Quarter Master General.
For Interest payable on the Domestic Debt in the year 1792.



Balances unexpended on the last day of Dec. 1791, of the appropriations comprized in the statement rendered to that period.
32,210.06
189,706.55
314,362.93
104,629.44
13,000.  
2,401.88
78,266.67
7,000.  
32,757.50
209.62
38,545.92
229,452.94


1790, July  1.
An Act providing the means of intercourse between the United States and Foreign Nations.
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
40,000.  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .


Aug.  4.
An Act making provision for the debt of the United States.
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
A 2,175,690.46


1791, Feb. 25.
An Act to incorporate the subscribers to the bank of the United States,
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .


Dec. 23.
An Act making appropriations for the support of government for the year 1792,
. . . . . .
370,374.56
444,986.16
87,463.60
. . . . . .
. . . . . .
. . . . . .
. . . . . .
2,000.  
. . . . . .
. . . . . .
. . . . . .


1792, April  2.
An Act for finishing the light house on Bald Head at the mouth of Cape Fear river, in the state of North-Carolina.
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .



An Act establishing a mint and regulating the coins of the United States,
. . . . . .
C 7,000.  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .


13
An Act to compensate the corporation of trustees of the public grammar school and academy of Wilmington in the state of Delaware for the occupation of and damages done to the said school during the late war,
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .


May  2.
An Act for raising a further sum of money for the protection of the frontiers and for other purposes therein mentioned,
. . . . . .
. . . . . .
673,500.  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .


8
An Act supplementary to the act making provision for the debt of the United States,
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .



An Act making appropriations therein specified.
. . . . . .
23,083.58
41.75
. . . . . .
. . . . . .
. . . . . .
50,000.  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .



An Act to compensate the services of the late colonel George Gibson,
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .



An Act concerning the claim of John Brown Cutting, against the United States,
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .


Amount of the appropriations, and unexpended balances before recited,
32,210.06
590,164.69
1,432,809.84
192,093.04
13,000.00
2,401.88
168,266.67
7,000.00
34,757.50
209.62
38,545.92
2,405,143.40


Amount of the expenditures for the year 1792,
33.33
380,917.58
1,114,350.94
109,243.15
. . . . . .
. . . . . .
78,766.67
. . . . . .
53.02
. . . . . .
2,606.18
2,373,611.28


Balances unexpended, transferred to the statement for the year 1793.
32,176.73
209,247.11
318,539.90
82,849.89
13,000.00
2,401.88
89,500.00
7,000.00
34,704.48
209.62
35.939.74
31,532.12




















Dates and Titles of the Acts of Appropriations.
For discharging bills of exchange drawn on the Commissioners at Paris, for Interest due on Loan-Office Certificates.
For erecting, repairing and supporting Light Houses, Beacons, Buoys and Public Piers.
For defraying the contingent charges of Government.
Towards the Reduction of
For defraying the expenses of the enumeration of the Inhabitants of the United States.
For effecting the subscription on behalf of the United States, to the bank of the United States.
For the purpose of replacing monies drawn from the funds arising from certain Foreign Loans.
For discharging a claim of Oliver Pollock, late Commercial Agent of the United States at New-Orleans.
For satisfying Miscellaneous Claims.
Total Amount.


The Domestic Debt.
The French Debt
The Debt due to certain Foreign Officers.



Balances unexpended on the last day of Dec. 1791, of the appropriations comprized in the statement rendered to that period.
152.38
43,089.15
8,774.30
674,672.17
. . . . . .
. . . . . .
1,259.29
. . . . . .
. . . . . .
. . . . . .
13,570.33
1,784,061.13


1790, July  1.
An Act providing the means of intercourse between the United States and Foreign Nations.
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
40,000.00


Aug.  4.
An Act making provision for the debt of the United States.
. . . . . .
. . . . . .
. . . . . .
. . . . . .
B 726,000.  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
2,901,690.46


1791, Feb. 25.
An Act to incorporate the subscribers to the bank of the United States,
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
2,000,000.  
2,000,000
. . . . . .
. . . . . .
4,000,000.  


Dec. 23.
An Act making appropriations for the support of government for the year 1792,
. . . . . .
16,000.  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
19.772.79
. . . . . .
. . . . . .
108,605.02
10,020.68
1,059,222.81


1792, April  2.
An Act for finishing the light house on Bald Head at the mouth of Cape Fear river, in the state of North-Carolina.
. . . . . .
4,000.  
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
4,000.  



An Act establishing a mint and regulating the coins of the United States,
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
7,000.  


13.
An Act to compensate the corporation of trustees of the public grammar school and academy of Wilmington in the state of Delaware for the occupation of and damages done to the said school during the late war,
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
2,553.64
2553.64


May  2.
An Act for raising a further sum of money for the protection of the frontiers and for other purposes therein mentioned,
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
673,500.  


8.
An Act supplementary to the act making provision for the debt of the United States,
. . . . . .
. . . . . .
. . . . . .
D 60,555.95
. . . . . .
E 231,975.81
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
292,531.76



An Act making appropriations therein specified.
429.62
1,531.07
. . . . . .
. . . . . .
. . . . . .
. . . . . .
4,695.59
. . . . . .
. . . . . .
. . . . . .
4,716.29
84,497.90



An Act to compensate the services of the late colonel George Gibson,
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
1,000.  
1,000.  



An Act concerning the claim of John Brown Cutting, against the United States,
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
. . . . . .
2,000.  
2,000.  


Amount of the appropriations, and unexpended balances before recited,
582.  
64,620.22
8,774.30
735,228.12
726,000.  
231,975,81
25,727.67
2,000,000.  
2,000,000.  
108,605.02
33,860.94
10,852,057.70


Amount of the expenditures for the year 1792,
582.  
38,976.36
471. 8
257,786.42
435,263.83
18,354.79
22,904.69
2,000,000.  
2,000,000.  
108,605.02
20,392.94
8,962,920.  


Balances unexpended, transferred to the statement for the year 1793.
. . . . . .
25,643.86
8,302.50
477,441.70
290,736.17
213,621.02
2,822.98
. . . . . .
. . . . . .
. . . . . .
13,468.  
1,889,137.70



A—The Amount of interest payable on the domestic debt in the year 1792, agreeably to the dividend accounts settled at the treasury.
B—The estimated amount of four millions of livres, decreed by the national assembly of France on the twenty-sixth of June 1792, for the use of the colony St. Domingo; for the payment of which, arrangements have been made at the treasury.
C—The Sum actually advanced from the treasury, for the use of the mint establishment, during the year 1792.
D—The Amount of dividends of interest to the first of January 1793, on the stock purchased in behalf of the United States, by the commissioners authorized for that purpose; and on the stock paid into the treasury in satisfaction of debts due to the United States; the application of which will be shewn in the statement of expenditures to be rendered for the year 1793.
E—Amount of the debt due to certain Foreign Officers, viz.


Principal, payable at the treasury,

186,988.23


Interest, payable at the treasury, by desire of the creditors,
4,438.27



Do. payable at Paris, pursuant to the certificates granted,
40,549.31





44,987.58



Dollars, 231,975.81



General Account of the Receipts and Expenditures of the Public Monies in the Year 1792.






Dr.


Cr.


To Amount of Expenditures in the year 1792, as stated in page 57,
8,962,920.  
By Balance on hand the last day of December 1791, agreeably to the adjustment of the Treasurers Accounts, to that period,
973,905.75


Balance in the Treasury on the last day of December, 1792,
 783,444.51
By Amount of Receipts in the year 1792, as stated in page 12,
8,772,458.76



9,746,364.51

9,746,364.51



Treasury Department,REGISTER’s OFFICE, December 15th 1793.
Stated from the Records of the Treasury.
Joseph Nourse, Register.
COMPTROLLER’s OFFICE, December 15th 1793.EXAMINED BYOliv: Wolcott, Junior, Comptroller.

